





EXHIBIT 10.18
































MACY’S, INC.
DEFERRED COMPENSATION PLAN
(Amended and restated effective as of August 1, 2018)























































--------------------------------------------------------------------------------







MACY’S, INC.
DEFERRED COMPENSATION PLAN
(Amended and restated effective as of August 1, 2018)
SECTION 1
INTRODUCTION TO PLAN
1.1    Name and Sponsor of Plan. The name of this Plan is the Macy’s, Inc.
Deferred Compensation Plan, and its sponsor is Macy’s.
1.2    Purpose of Plan. The purpose of the Plan is to provide deferred
compensation for a select group of management and highly compensated employees
of the Company.
1.3    Effective Date and Amendment of Plan. The Plan was initially effective as
of January 1, 2014, and is not a continuation of any prior plan of Macy’s. The
Plan was subsequently amended from time to time, and is amended and restated in
its entirety as set forth herein, effective as of the date first written above.
SECTION 2
GENERAL DEFINITIONS
For all purposes of the Plan, the following terms of this section 2 shall have
the meanings hereinafter set forth, unless the context clearly indicates
otherwise.
2.1    “Account” means, with respect to any Participant, the bookkeeping account
maintained for the Participant under the terms of this Plan and to which amounts
are credited or otherwise allocated under the subsequent sections of the Plan in
order to help determine the Participant’s benefits under the Plan. As is
indicated elsewhere in the Plan, a Participant’s Account may be divided into
subaccounts to the extent necessary to properly administer the Plan.
2.2    “Aggregate Elective Deferrals” means, with respect to any Participant and
for any Plan Year, the sum of (i) the Participant’s Basic Salary and Incentive
Award Payment amounts that are credited to the Participant’s Account under the
Plan as of dates within such Plan Year and (ii) the Participant’s elective
deferrals (as defined in Code Section 402(g)(3)) that are credited to the
Participant’s account under and pursuant to the Macy’s 401(k) Plan as of dates
within such Plan Year.
2.3    “Basic Salary” means, with respect to any Employee, the basic salary (not
including awards, bonuses, or any other remuneration not treated by the Company
as part of the Employee’s base rate of salary) payable to the Employee by the
Company.
2.4    “Beneficiary” means, with respect to any Participant, the person or
entity designated by the Participant, on forms furnished and in the manner
prescribed by the Committee, to receive any benefit payable under the Plan after
the Participant’s death. If a Participant fails to designate a beneficiary or
if, for any reason, such designation is not effective, his or her “Beneficiary”
shall be deemed to be his or her surviving spouse or, if none, his or her
estate.





--------------------------------------------------------------------------------





2.5    “Board” means the Board of Directors of Macy’s.
2.6    “Change in Control” means the occurrence of any of the events described
in subsection 2.6(a), (b), and (c) hereof. All of such events shall be
determined under and subject to all of the terms of Section 1.409A-3(i)(5) of
the Treasury Regulations.
(a)    A change in the ownership of Macy’s (within the meaning of Section
1.409A-3(i)(5)(v) of the Treasury Regulations). In very general terms, Section
1.409A-3(i)(5)(v) of the Treasury Regulations provides that a change in the
ownership of Macy’s occurs when a person or more than one person acting as a
group acquires outstanding stock of Macy’s that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of Macy’s.
(b)    A change in the effective control of Macy’s (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides that a change in
the effective control of Macy’s occurs either:
(1)    when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Macy’s possessing
30% or more of the total voting power of the stock of Macy’s; or
(2)    when a majority of members of the Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election.
(c)    A change in the ownership of a substantial portion of the assets of
Macy’s (within the meaning of Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations). In very general terms, Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations provides that a change in the ownership of a substantial portion of
the assets of Macy’s occurs when a person or more than one person acting as a
group acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Macy’s that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of Macy’s immediately
prior to such acquisition or acquisitions.
2.7    “Code” means the Internal Revenue Code of 1986, as it exists as of the
Effective Date and as it may thereafter be amended. A reference to a specific
section of the Code shall be deemed to be a reference both (i) to the provisions
of such section as it exists as of the Effective Date and as it is subsequently
amended, renumbered, or superseded (by future legislation) and (ii) to the
provisions of any section of the Treasury Regulations that is issued under such
section.
2.8    “Committee” means the committee appointed to administer the Plan under
the provisions of subsection 9.1 hereof.
2.9    “Company” means all of the Employers considered collectively.
2.10    “Compensation” means, as to any Participant and with respect to any Plan
Year, the amount of the Participant’s remuneration from the Company that would
be considered the Participant’s “compensation” under the Macy’s 401(k) Plan for
purposes of determining the Company’s “matching contributions” under and as
defined in the Macy’s 401(k) Plan for such Plan Year if: (i) except to the
extent otherwise noted in clause (ii), the terms of the Macy’s 401(k) Plan as in
effect on the first day of such Plan Year never changed and were to apply to
such Plan Year in its entirety; and (ii) the Tax-Qualified Plan Annual





--------------------------------------------------------------------------------





Compensation Limit and the terms of the Macy’s 401(k) Plan that are intended to
reflect that limit were disregarded for such Plan Year.
2.11    “Effective Date” means January 1, 2014.
2.12    “Eligible Employee” means, with respect to any Plan Year (or any other
period described in subsections 3.2 or 3.3 hereof), any Employee who, pursuant
to the provisions of section 3 hereof, is eligible to elect to have
contributions made on his or her behalf under the Plan pursuant to the
provisions of section 4 hereof for such Plan Year (or such other period).
2.13    “Employee” means any person who (i) is a common law employee of the
Company (i.e., a person whose work procedures are subject to control by the
Company) and paid by the Company from an employee payroll of the Company and
(ii) is treated by the Company as exempt from the premium overtime pay
requirements of the federal Fair Labor Standards Act of 1938, as amended.
2.14    “Employer” means each of: (i) Macy’s; and (ii) each other corporation or
other organization that is deemed to be a single employer with Macy’s under
Section 414(b) or (c) of the Code (i.e., as part of a controlled group of
corporations that includes Macy’s or under common control with Macy’s).
2.15    “ERISA” means the Employee Retirement Income Security Act of 1974, as it
exists as of the Effective Date and as it may thereafter be amended. A reference
to a specific section of ERISA shall be deemed to be a reference both (i) to the
provisions of such section as it exists as of the Effective Date and as it is
subsequently amended, renumbered, or superseded (by future legislation) and (ii)
to the provisions of any government regulation that is issued under such
section.
2.16    “Fiscal Year” means Macy’s tax year for federal income tax purposes. As
of the Effective Date, the last day of the “Fiscal Year” is the Saturday that is
nearest to January 31 of a calendar year.
2.17    “Incentive Award Payment” means, with respect to any Employee, any
amount that becomes payable to the Employee pursuant to an award that is granted
to the Employee under the Macy’s Annual Incentive Plan with respect to a Fiscal
Year.
2.18    “Macy’s” means Macy’s, Inc. (and, except for purposes of determining
whether a Change in Control has occurred, any legal successor to Macy’s, Inc.
that results from a merger or similar transaction).
2.19    “Macy’s Annual Incentive Plan” means the incentive compensation plans
that are maintained by the Company and under which annual performance-based
compensation awards are made to executives of the Company, as such plans are in
effect as of the Effective Date and as they may be amended or added after such
date.
2.20    “Macy’s 401(k) Plan” means the Macy’s, Inc. 401(k) Retirement Investment
Plan, as such plan is in effect as of the Effective Date and as it may be
amended after such date. The Macy’s 401(k) Plan is intended to be a
tax-qualified plan under Section 401(a) of the Code and generally permits
Employees to elect to make contributions to such plan from their pay and
provides for the Company to make matching contributions (contributions that are
made in relation to the elective contributions of Employees) to such plan.
2.21    “Participant” means, at any time, a person who (i) is an Eligible
Employee with respect to a Plan Year (or other period described in subsections
3.2 or 3.3 hereof) which has not yet ended or (ii) has amounts still allocated
to an Account held for him or her under the Plan. Such a person shall remain a
Participant until the first date on which he or she is not an Eligible Employee
with respect to a Plan Year in





--------------------------------------------------------------------------------





which such date occurs and any amounts that may have been allocated to his or
her Account under the Plan have been fully paid and/or forfeited, as the case
may be.
2.22    “Plan” means the Macy’s, Inc. Deferred Compensation Plan, as set forth
in this document (and as such plan may be amended after the Effective Date).
2.23    “Plan Year” refers to the twelve month period on which Plan records are
kept and means a calendar year that begins on or after the Effective Date. The
first Plan Year of the Plan is the calendar year that begins on the Effective
Date. The Plan Year also serves as the plan year of the Macy’s 401(k) Plan for
periods that begin after December 31, 2013.
2.24    “Tax-Qualified Plan Annual Compensation Limit” means, with respect to
any calendar year, the annual compensation limit that, for any plan that is
subject to Code Section 401(a), applies for that plan’s plan year which begins
in such calendar year under Section 401(a)(17) of the Code (as such limit is
adjusted as of January 1 of such calendar year under Section 401(a)(17)(B) of
the Code).
2.25    “Total Disability” or “Totally Disabled” means or refers to, with
respect to any Participant, the Participant’s permanent and continuous mental or
physical inability by reason of injury, disease, or condition to meet the
requirements of any employment for wage or profit. A Participant shall be deemed
to be disabled for purposes of the Plan only when both of the two requirements
set forth in subsection 2.25(a) and (b) are met.
(a)    First, a licensed physician or psychiatrist must provide to the Committee
a written opinion that the Participant is totally disabled as that term is
defined herein.
(b)    Second, the Participant must be eligible for and receive total disability
benefits under Section 223 of the federal Social Security Act, as amended, or
any similar or subsequent section or act of like intent or purpose (unless the
Committee determines, based on the written opinion of a licensed physician or
psychiatrist provided the Committee pursuant to subsection 2.25(a) hereof, that
the Participant would be likely to qualify for such total disability benefits if
he or she survived a sufficient amount of time to be processed for and receive
such benefits but that he or she is also likely to die before he or she would
otherwise be determined by the Social Security Administration or other
applicable government agency to qualify for or to receive such benefits).
2.26    “Treasury Regulations” means all final regulations issued by the U.S.
Department of the Treasury under the Code, as such regulations exist as of the
Effective Date and as they are subsequently amended, renumbered, or superseded.
A reference to a specific section or paragraph of the Treasury Regulations shall
be deemed to be a reference to the provisions of such section or paragraph as it
exists as of the Effective Date and as it is subsequently amended, renumbered,
or superseded.
SECTION 3
ELIGIBILITY FOR PLAN AND PLAN ACCOUNTS
3.1    General Rules of Eligibility for Plan Year. Subject to the provisions of
subsection 3.3 hereof, an Employee shall be eligible to actively participate in
the Plan, and hence shall be considered an “Eligible Employee” in the Plan, with
respect to any Plan Year (for purposes of this subsection 3.1, the “subject Plan
Year”) if he or she meets all of the following conditions:





--------------------------------------------------------------------------------





(a)    he or she has, prior to the start of the subject Plan Year, both been
credited with a year of Eligibility Service (as defined in and determined under
the Macy’s 401(k) Plan) and attained at least age 21;
(b)    the sum of his or her annual rate of Basic Salary in effect as of the
latest September 1 that precedes the start of the subject Plan Year and his or
her targeted bonus under the Macy’s Annual Incentive Plan for the Fiscal Year in
which such September 1 falls exceeds the Tax-Qualified Plan Annual Compensation
Limit that applies to the calendar year that immediately precedes the calendar
year with or in which the subject Plan Year begins;
(c)    he or she is an Employee at the start of the subject Plan Year; and
(d)    he or she represents to the Committee by the start of the subject Plan
Year that his or her tax year for federal income tax purposes is a calendar
year.
3.2    Special Rules of Eligibility for Certain Newly Eligible Participants. As
a special eligibility rule, if an Employee is not eligible to participate in the
Plan with respect to a Plan Year (for purposes of this subsection 3.2, the
“subject Plan Year”) under the terms of subsection 3.1 hereof, but he or she
meets all of the conditions set forth in subsection 3.2(a) hereof with respect
to a calendar quarter that falls in the subject Plan Year (for purposes of this
subsection 3.2, the “subject Plan Year quarter”), then Macy’s may in its
discretion designate that the Employee shall be eligible to actively participate
in the Plan, and hence shall be considered an “Eligible Employee” in the Plan,
for the period (for purposes of this subsection 3.2, the “subject Plan Year
period”) that begins on the first day of the subject Plan Year quarter and ends
on the last day of the subject Plan Year.
(a)    The conditions that must be met by the Employee with respect to the
subject Plan Year quarter in order for Macy’s to designate the Employee as an
Eligible Employee for the subject Plan Year period pursuant to the preceding
terms of this subsection 3.2 are the following:
(1)    the Employee has, prior to the start of the subject Plan Year quarter,
both been credited with a year of Eligibility Service (as defined in and
determined under the Macy’s 401(k) Plan) and attained at least age 21;
(2)    the sum of the Employee’s annual rate of Basic Salary in effect as of the
pay determination date that applies to the subject Plan Year quarter (as
determined under the provisions of subsection 3.2(b) hereof) and the Employee’s
targeted bonus under the Macy’s Annual Incentive Plan for the Fiscal Year in
which such pay determination date falls exceeds the Tax-Qualified Plan Annual
Compensation Limit that applies to the calendar year in which the subject Plan
Year quarter falls;
(3)    he or she is an Employee at the start of the subject Plan Year quarter;
(4)    prior to the start of the subject Plan Year quarter, he or she has never
been eligible to participate in the Plan (or in any other plan of the Company
that is treated as a single plan with the Plan under the provisions of Section
1.409A-1(c)(2) of the Treasury Regulations); and
(5)    he or she represents to the Committee by the start of the subject Plan
Year quarter that his or her tax year for federal income tax purposes is a
calendar year.
(b)    For purposes of subsection 3.2(a)(2) hereof, the “pay determination date”
that applies to the subject Plan Year quarter means a date (i) that occurs in
the 90-consecutive day period that ends on the date that immediately precedes
the first day of the subject Plan Year quarter and (ii) that is chosen by





--------------------------------------------------------------------------------





Macy’s to be used for purposes of determining the Employee’s eligibility to
become a Participant in the Plan.    
(c)    For purposes of the provisions of subsection 3.2(a)(4) hereof, if, prior
to the start of the subject Plan Year quarter, the Employee had been eligible to
participate in the Plan (or in any other plan of the Company that is treated as
a single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of
the Treasury Regulations), but had ceased being eligible to participate in the
Plan (and, to the extent applicable, in every such other plan), other than for
an accrual of earnings and regardless of whether all amounts deferred under the
Plan (and, to the extent applicable, under each such other plan) have been paid,
the Employee shall be treated as being first eligible to participate in the Plan
on the first day of the subject Plan Year quarter (and to have never previously
been eligible to participate in any other plan of the Company that is treated as
a single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of
the Treasury Regulations) provided that (and only if) the Employee has not been
eligible to participate in the Plan (or in any such other plan), other than for
the accrual of earnings, at any time in the 24-month period ending on the first
day of the subject Plan Year quarter.
3.3    Special Rules of Eligibility for Certain Newly Hired or Promoted
Participants.
(a)    As another special eligibility rule, if an Employee is not eligible to
participate in the Plan with respect to a Plan Year (for purposes of this
subsection 3.3, the “subject Plan Year”) under the terms of subsection 3.1 or
subsection 3.2 hereof, but he or she meets all of the conditions set forth in
subsection 3.3(b) hereof, then Macy’s may in its discretion designate that the
Employee shall be eligible to actively participate in the Plan, and hence shall
be considered an “Eligible Employee” in the Plan, for such period (for purposes
of this subsection 3.3, the “subject Plan Year period”) designated by Macy’s
that begins on or after the first day of the calendar month following the
Employee’s date of hire or date of promotion and ends on the last day of the
subject Plan Year (or, where applicable pursuant to subsection 4.1(c)(1)(B) with
respect to the Employee’s Incentive Award Payment, on the last day of the Fiscal
Year that begins during the subject Plan Year).
(b)    The conditions that must be met by the Employee in order for Macy’s to
designate the Employee as an Eligible Employee for the subject Plan Year period
pursuant to the preceding terms of this subsection 3.3 are the following:
(1)    the Employee has been newly hired by an Employer or newly promoted during
the subject Plan Year and at the time of hire, has attained at least age 21;
(2)    the sum of the Employee’s annual rate of Basic Salary in effect as of the
first day of the subject Plan Year period and the Employee’s targeted bonus
under the Macy’s Annual Incentive Plan for the Fiscal Year that begins during
the subject Plan Year exceeds the Tax-Qualified Plan Annual Compensation Limit
that applies to the subject Plan Year;
(3)    he or she is an Employee at the start of the subject Plan Year period;
(4)    prior to the start of the subject Plan Year period, he or she has never
been eligible to participate in the Plan (or in any other plan of the Company
that is treated as a single plan with the Plan under the provisions of Section
1.409A-1(c)(2) of the Treasury Regulations); and
(5)    he or she represents to the Committee by the start of the subject Plan
Year period that his or her tax year for federal income tax purposes is a
calendar year.





--------------------------------------------------------------------------------





3.4    Active Participants Must Be Select Group of Management and Highly
Compensated Employees and Loss of Active Participant Status. Macy’s has
determined that the conditions that are required under subsections 3.1, 3.2 and
3.3 hereof to become an Eligible Employee in the Plan with respect to any Plan
Year (or any other period described in subsections 3.2 or 3.3 hereof) will
result in any Employee who becomes an Eligible Employee for such Plan Year (or
such other period) being part of a select group of management and highly
compensated employees of the Company within the meaning of Sections 201, 301,
and 401 of ERISA. Notwithstanding the foregoing or any other provision of the
Plan, if the Committee determines at any time that any Employee is not a part of
a select group of management or highly compensated employees within the meaning
of Sections 201, 301, and 401 of ERISA, he or she will not be treated as an
Eligible Employee with respect to any Plan Year (or any other period described
in subsections 3.2 or 3.3 hereof) that begins after such determination is made,
regardless of his or her ability still to satisfy the conditions of either
subsection 3.1, 3.2 or 3.3 hereof for such Plan Year (or such other period).
3.5    Accounts.
(a)    An Account shall be established for each Participant in the Plan. Amounts
shall be credited to a Participant’s Account in accordance with the subsequent
sections of the Plan.
(b)    The Committee may create subaccounts under any Participant’s Account to
the extent needed administratively (e.g., to account for different distribution
rules that apply to different portions of the Participant’s Account). For
instance, subaccounts may be created under a Participant’s Account so that each
subaccount reflects (i) all of the amounts allocated to such Account that are
payable under the same payment rules of section 7 hereof (as to, e.g., the
number of annual payments and the commencement date of the payments) and (ii)
none of the amounts allocated to such Account that are payable under any
different payment rules.
SECTION 4
ELECTIVE DEFERRALS AND COMPANY MATCH CREDITS TO ACCOUNTS
4.1    Deferrals of Basic Salary and Incentive Award Payments.
(a)    General Rules for Deferral Elections. This subsection 4.1(a) applies to
any Employee who, under the provisions of subsection 3.1 hereof, is an Eligible
Employee with respect to any Plan Year (for purposes of this subsection 4.1(a),
the “subject Plan Year”).
(1)    Subject to the other subsections of this section 4 and to such
administrative rules as the Committee may prescribe, the Eligible Employee may
elect for the subject Plan Year, by completing a deferral agreement or deferral
agreements and filing such agreement or agreements with a Plan representative by
and no later than the end of the last day of the immediately preceding Plan Year
(for purposes of this subsection 4.1(a), the “deadline day”), (i) to defer the
receipt of any whole percent (up to but not greater than 50%) of his or her
Basic Salary that is otherwise payable to him or her for services performed in
the subject Plan Year and/or (ii) to defer the receipt of any whole percent (up
to but not greater than 90%) of his or her Incentive Award Payment that is
otherwise payable to him or her prior to his or her separation from service with
the Company (under the Company’s normal payment policies under the Macy’s Annual
Incentive Plan) and for services performed in the Fiscal Year that begins within
the subject Plan Year.
(2)    Subject to the other subsections of this section 4 and to such
administrative rules as the Committee may prescribe, the Eligible Employee may
change, or terminate and thereby void, any deferral election that he or she has
made for the subject Plan Year under the provisions of subsection





--------------------------------------------------------------------------------





4.1(a)(1) hereof, by completing another appropriate agreement and filing such
agreement with a Plan representative, up to but not after the end of the
deadline day. At the end of the deadline day, whatever deferral elections (or
lack of deferral elections) he or she then has in effect shall become
irrevocable for the subject Plan Year.
(3)    Notwithstanding the foregoing subparagraphs of this subsection 4.1(a), if
the Employee first becomes eligible to participate in the Plan on the first day
of the subject Plan Year (and if the Employee had never previously been eligible
to participate in any other plan of the Company that is treated as a single plan
with the Plan under the provisions of Section 1.409A-1(c)(2) of the Treasury
Regulations), and if no deferral election is in effect for the Employee under
the foregoing subparagraphs of this subsection 4.1(a) as of the start of the
subject Plan Year, then the Employee shall still be entitled to make a deferral
election in accordance with the provisions of subsection 4.1(a)(1) hereof up to
but not after the 30th day after the first day of the subject Plan Year. Any
such deferral election shall be irrevocable and may not be changed or terminated
for the remainder of the subject Plan Year. Notwithstanding the foregoing
subparagraphs of this subsection 4.1(a), if the Employee makes a deferral
election under this subsection 4.1(a)(3) after the day that is the deadline day
as to the subject Plan Year under the provisions of subsection 4.1(a)(1), then:
(i) such deferral election, to the extent it purports to apply to Basic Salary
that is otherwise payable to him or her for services performed in the subject
Plan Year, shall apply only to his or her Basic Salary otherwise payable for
services performed in the portion of the subject Plan Year that does not include
any pay period that begins before such deferral election is filed by the
Employee with a Plan representative; and (ii) such deferral election, to the
extent it purports to apply to an Incentive Award Payment that is otherwise
payable to him or her prior to his or her separation from service with the
Company (under the Company’s normal payment policies under the Macy’s Annual
Incentive Plan) and for services performed in the Fiscal Year that begins within
the subject Plan Year, shall only so apply if such Fiscal Year begins after such
deferral election is filed by the Employee with a Plan representative.
(4)    For purposes of the provisions of subsection 4.1(a)(3) hereof, if, prior
to the start of the subject Plan Year, the Employee had been eligible to
participate in the Plan (or in any other plan of the Company that is treated as
a single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of
the Treasury Regulations), but had ceased being eligible to participate in the
Plan (and, to the extent applicable, in every such other plan), other than for
an accrual of earnings and regardless of whether all amounts deferred under the
Plan (and, to the extent applicable, under each such other plan) have been paid,
the Employee shall be treated as being first eligible to participate in the Plan
on the first day of the subject Plan Year (and to have never previously been
eligible to participate in any other plan of the Company that is treated as a
single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of the
Treasury Regulations) provided that (and only if) the Employee has not been
eligible to participate in the Plan (or in any such other plan), other than for
the accrual of earnings, at any time in the 24-month period ending on the first
day of the subject Plan Year.
(b)    Newly Eligible Employee Rules for Certain Deferral Elections. This
subsection 4.1(b) applies to any Employee who, under the provisions of
subsection 3.2 hereof, is an Eligible Employee with respect to a portion of any
Plan Year (for purposes of this subsection 4.1(b), the “subject Plan Year
period”).
(1)    Subject to the other subsections of this section 4 and to such
administrative rules as the Committee may prescribe, the Eligible Employee may
elect for the subject Plan Year period, by completing a deferral agreement and
filing such agreement with a Plan representative by and no later than the end of
the last day of the calendar month immediately preceding the first day of the
subject Plan Year period (with the last day of such preceding calendar month
referred to, for purposes of this subsection 4.1(b), as his or her “deadline
day”), to defer the receipt of any whole percent (up to but not greater than
50%) of





--------------------------------------------------------------------------------





his or her Basic Salary that is otherwise payable to him or her for services
performed in the subject Plan Year period.


(2)    Subject to the other subsections of this section 4 and to such
administrative rules as the Committee may prescribe, the Eligible Employee may
change, or terminate and thereby void, any deferral election that he or she has
made for the subject Plan Year period under the provisions of subsection
4.1(b)(1) hereof, by completing another appropriate agreement and filing such
agreement with a Plan representative, up to but not after the end of his or her
deadline day. At the end of his or her deadline day, whatever deferral election
(or lack of deferral election) he or she then has in effect shall become
irrevocable for the subject Plan Year period.


(3)    Notwithstanding the foregoing subparagraphs of this subsection 4.1(b), if
no deferral election is in effect for the Employee under the foregoing
subparagraphs of this subsection 4.1(b) as of the start of the subject Plan Year
period, then the Employee shall still be entitled to make a deferral election in
accordance with the provisions of subsection 4.1(b)(1) hereof up to but not
after the 30th day after the first day of the subject Plan Year period. Any such
deferral election shall be irrevocable and may not be changed or terminated for
the remainder of the subject Plan Year period. Notwithstanding the foregoing
subparagraphs of this subsection 4.1(b), if the Employee makes a deferral
election under this subsection 4.1(b)(3) after the day that is the deadline day
as to the subject Plan Year period under the provisions of subsection 4.1(b)(1),
then such deferral election shall only apply to his or her Basic Salary
otherwise payable for services performed in the portion of the subject Plan Year
period that does not include any pay period that begins before such deferral
election is filed by the Employee with a Plan representative.
(c)    Newly Hired or Promoted Employee Rules for Certain Deferral Elections.
This subsection 4.1(c) applies to any Employee who, under the provisions of
subsection 3.3 hereof, is an Eligible Employee with respect to a subject Plan
Year period (within the meaning of subsection 3.3 hereof).
(1)    Subject to the other subsections of this section 4 and to such
administrative rules as the Committee may prescribe, by completing a deferral
agreement and filing such agreement with a Plan representative by and no later
than such date as specified by Macy’s, which shall be not later than the 30th
day after the first day of the subject Plan Year period (with such date referred
to, for purposes of this subsection 4.1(c), as his or her “deadline day”), the
Eligible Employee may elect:


(A)    To defer the receipt of any whole percent (up to but not greater than
50%) of his or her Basic Salary that is otherwise payable to him or her for
services performed in the portion of the subject Plan Year period that does not
include any pay period that begins before the applicable deadline day; and


(B)    If and only if (i) the Eligible Employee’s date of hire occurs during the
first six months of the Fiscal Year that begins during the subject Plan Year,
(ii) the Eligible Employee is the Chief Executive Officer or a senior executive
who reports directly to the Chief Executive Officer or President of the Company,
and whose compensation is reviewed by the Compensation and Management
Development Committee of the Board on a regular basis (as described in the
Macy’s, Inc. Senior Executive Severance Plan), and (iii) only to the extent
permitted by Macy’s in its sole discretion, to defer the receipt of any whole
percent (up to but not greater than 90%) of the Incentive Award Payment (if any)
that is otherwise payable to him or her prior to his or her separation from
service with the Company (under the Company’s normal payment policies under the
Macy’s Annual Incentive Plan) with respect to the Fiscal Year that begins during
the subject Plan Year; provided, however, that any such deferral election may
only apply to the portion of such Incentive Award Payment paid for services
performed by the Eligible Employee after the applicable deadline day, as
determined by Macy’s in its discretion.





--------------------------------------------------------------------------------







(2)    Any deferral election under this subsection 4.1(c) shall be irrevocable
on the applicable deadline day and may not be changed or terminated thereafter
for the remainder of the subject Plan Year period.
4.2    Company Match.
(a)    Right To Company Match. For each Plan Year for which a Participant (who
is an Eligible Employee with respect to such Plan Year) has any Aggregate
Elective Deferrals, there shall be credited to his or her Account the amount, if
any, computed in accordance with the provisions of subsection 4.2(b) hereof
(which amount shall be referred to in the Plan as a “Company match”).
Notwithstanding the foregoing or any other provision of this Section 4, however,
in no event will any Company match be credited to the account of any Participant
described in Sections 3.3 and 4.1(c) hereof, unless and until such Participant
has been credited with a year of Eligibility Service (as defined in and
determined under the Macy’s 401(k) Plan).
(b)    Amount of Company Match. For any Plan Year in which a Company match is
required to be made to a Participant’s Account pursuant to the provisions of
subsection 4.2(a), the Company match to be credited to the Participant’s Account
for such Plan Year shall be equal to the excess, if any, by which the amount
determined under subsection 4.2(b)(1) hereof exceeds the amount determined under
subsection 4.2(b)(2) hereof, where such subsections 4.2(b)(1) and 4.2(b)(2) are
as follows.
(1)    The amount determined under this subsection 4.2(b)(1) shall be deemed to
be equal to the sum of (i) 100% of the portion of the amount of the
Participant’s Aggregate Elective Deferrals for such Plan Year that does not
exceed 1% of the Participant’s Compensation for such Plan Year plus (ii) 50% of
the portion of the amount of the Participant’s Aggregate Elective Deferrals for
such Plan Year that exceeds 1% but does not exceed 6% of the Participant’s
Compensation for such Plan Year.
(2)    The amount determined under this subsection 4.2(b)(2) shall be deemed to
be equal to the greater of (i) the amount that the Company would have
contributed for the Participant as “matching contributions” under and as defined
in the Macy’s 401(k) Plan (under all of the terms of such plan as in effect at
the start of such Plan Year, including its then terms that reflect limits on
plans subject to Code Section 401(a), on cash or deferred arrangements described
in Code Section 401(k), and on matching contributions described in Code Section
401(m), such as but not limited to the limits set forth under Code Sections
401(a)(17), 401(k)(3), 401(m)(2), and 415) with respect to such Plan Year if the
Participant’s elective deferrals (as defined in Code Section 402(g)(3)) credited
to the Participant’s account under and pursuant to the Macy’s 401(k) Plan as of
dates within such Plan Year had been equal to the limit on such elective
deferrals for such Plan Year that is provided under Code Section 402(g)(1)(A)
and (B) and the Treasury Regulations issued thereunder (but with such limit
determined without regard to Code Section 402(g)(1)(C) and Code Section 414(v))
or (ii) the actual amount that the Company contributes for the Participant as
“matching contributions” under and as defined in the Macy’s 401(k) Plan for such
Plan Year.
(c)    Crediting of Company Match to Account. Subject to such rules as the
Committee may prescribe, any amount of a Company match applicable to a
Participant for any Plan Year under the provisions of this subsection 4.2 shall
be credited to the Account of the Employee as of the 31st day of the first March
that begins after such Plan Year (or, in the sole discretion of the Committee,
as of any earlier day in such March).
SECTION 5





--------------------------------------------------------------------------------





ASSUMED INVESTMENT OF AND
ALLOCATION OF GAINS AND LOSSES TO ACCOUNTS
5.1    Assumed Investment of Account. Any amounts credited to the Account of a
Participant under subsection 4.1 or 4.2 hereof shall be assumed to have been
invested in the investments designated or deemed to be designated by the
Participant on a form provided by and filed with the Committee, and adjusted by
reason of such assumed investments, in accordance with the provisions of
subsections 5.2, 5.3, 5.4, and 5.5 hereof.
5.2    Start of Investment of Deferred Basic Salary and Incentive Award Payment
Portion of Account. Any portion of a Participant’s Account that is attributable
to any deferred Basic Salary or Incentive Award Payment amount that is credited
to the Participant’s Account under the provisions of subsection 4.1(c) hereof as
of the day on which such deferred amount would otherwise have been paid to the
Participant shall be assumed to have been invested beginning, and not before, a
date that is not earlier than the day on which such amount is credited to the
Account and not later than the seventh day after such crediting date and that,
within such parameters, is chosen by the Committee in its discretion.
5.3    Start of Investment of Company Match Portion of Account. Any portion of a
Participant’s Account that is attributable to any Company match amount made with
respect to a Plan Year and that is credited to the Participant’s Account under
the provisions of subsection 4.2(c) hereof as of the 31st day of the first March
that begins after such Plan Year (or, in the sole discretion of the Committee,
as of any earlier day in such March) shall be assumed to have been invested
beginning, and not before, a date that is not earlier than the day on which such
amount is credited to the Account and not later than the last day of the Plan
Year in which such crediting date occurs and that, within such parameters, is
chosen by the Committee in its discretion.
5.4    Assumed Investments. The Committee shall designate in notices or other
documents provided to Participants a limited number of “assumed investments” for
purposes of the Plan. Such assumed investments will generally be (but will not
be required to be) limited to mutual funds or similar types of investments. Some
or all of the assumed investments designated for the Plan may be changed by the
Committee to other assumed investments, effective as of any date, in which case
prior written notice of such change shall be provided by the Committee to all
Participants. In no event shall any such assumed investments include an
investment that is designed to invest primarily in any securities of the
Company.
(a)    General Rules on Participant Designations of Assumed Investments. The
credits to any Participant’s Account made in accordance with section 4 hereof
shall, beginning as of such dates as are determined under subsections 5.2 and
5.3 hereof, be assumed to have been invested among such assumed investments, and
in such proportions, as is elected by the Participant through his or her
completing an investment agreement and filing such agreement with a Plan
representative, except that any investment direction of the Participant is
subject to such reasonable administrative rules concerning such assumed
investment directions as are adopted or used by the Committee.
(b)    Initial Assumed Investment Election. The Participant must elect, before
the first date a credit made to the Account established for him or her under the
Plan will start to be assumed to be invested under the provisions of subsections
5.2 and 5.3 hereof, the assumed investments in which his or her Account credits
are to be initially assumed to be invested and the proportions of each credit
initially assumed to be invested in each designated assumed investment.
Otherwise, the Participant shall be deemed to have elected that his or her
Account credits will not be assumed to be invested in any investment until he or
she makes an investment election under the provisions of this subsection 5.4
(or, if the Committee in its discretion so





--------------------------------------------------------------------------------





decides, the Participant shall be deemed to have elected that his or her Account
credits will be assumed to be initially invested in an investment or investments
chosen by the Committee).
(c)    Change in Assumed Investment Election. Further, the Participant may
request a change in the assumed investments of his or her Account and the
proportions of his or her new Account credits assumed to be invested in each
designated investment to other assumed investments and/or proportions effective
as of the first day of any Plan Year, or as of any other date as the Committee
may provide in its discretion, by completing another appropriate agreement and
filing such agreement with a Plan representative prior to such date (or such
earlier date as may be established by the Committee).
5.5    Adjustment of Account for Assumed Investment Returns and Losses. The
amounts credited to any Participant’s Account shall be adjusted as of the last
day of each Plan Year, and as of such other dates as the Committee may provide
in its discretion, to reflect the assumed investment gains or losses (since the
last prior adjustment in the Account) that are attributable to the assumed
investments in which his or her Account is deemed to be invested. For purposes
of this Plan, the assumed net investment gains and losses of the assumed
investments of any amount which is credited to a Participant’s Account under the
Plan shall be deemed to be “attributable” to such amount (and to the portion of
such Account that reflects such amount).
SECTION 6
VESTING IN ACCOUNTS
6.1    Vesting as to Basic Salary and Incentive Award Payment Deferral Credits.
A Participant shall always be fully (100%) vested in the portion of his or her
Account under the Plan that is attributable to the Basic Salary and Incentive
Award Payment amounts that are credited to such Account under the provisions of
subsection 4.1 hereof.
6.2    Vesting as to Company Match Credits.
(a)    Except as is otherwise provided under subsection 6.2(b) hereof, a
Participant shall be fully (100%) vested in the portion of his or her Account
under the Plan that is attributable to the Company match amounts that are
credited to such Account under the provisions of subsection 4.2 hereof upon (and
not until) the date he or she is credited with at least two years of Vesting
Service. In accordance with the terms of the immediately preceding sentence, and
except as is otherwise provided under subsection 6.2(b) hereof, a Participant
who separates from service with the Company prior to being credited with at
least two years of Vesting Service shall have no (0%) vested interest in the
amounts then credited to such portion of his or her Account and will forfeit the
amounts then allocated to such Account portion. For purposes of this subsection
6.2(a), a Participant’s “Vesting Service” means the Employee’s service that is
used to determine his or her vested right to a benefit under the Macy’s 401(k)
Plan as such service is determined under the provisions of such plan.
(b)    Notwithstanding any other provision of this section 6 to the contrary, a
Participant shall be fully (100%) vested in the portion of his or her Account
under the Plan that is attributable to the Company match amounts that are
credited to such Account under the provisions of subsection 4.2 hereof (provided
such Account portion has not previously been forfeited under the other
provisions of the Plan) upon the earliest of the following: (i) the
Participant’s death prior to his or her separation from service with the
Company; (ii) the Participant becoming Totally Disabled prior to his or her
separation from service with the Company; or (iii) the occurrence of a Change in
Control of the Company prior to his or her separation from service with the
Company.





--------------------------------------------------------------------------------





6.3    Effect of Nonvested Status of Company Match Portion of Account. Any
portion of an Account of a Participant that is at any time nonvested under the
provisions of subsection 6.2 hereof shall not in any event, even when the
provisions of section 7 hereof would otherwise permit a distribution of such
Account portion at such time and notwithstanding any provision of section 7
hereof which may be read to the contrary, be able to be distributed to the
Participant or any other party claiming through the Participant until such
Account portion is no longer nonvested (and any distribution of such Account
portion otherwise called for under section 7 hereof shall to the extent
necessary be deferred until, and shall be made as of, the date such portion is
no longer nonvested).
(a)    References to Distributable Account Not To Include Nonvested Portion.
Consistent with the rule set forth in the foregoing provisions of this
subsection 6.3 and notwithstanding any other provision of section 7 hereof, any
reference in any provision of section 7 hereof as to the distribution of the
amounts allocated to a portion of the Account of a Participant at any time shall
be deemed not to include the amounts allocated to any part of such Account
portion that is then nonvested and such part shall be treated as if it were a
separate class of Account until it is no longer nonvested.
(b)    Forfeiture of Nonvested Portion of Account. Further, if a Participant
separates from service with the Company (other than by reason of his or her
death or Total Disability) when any portion of the Account established for him
or her is nonvested, he or she shall never be entitled to receive the amounts
allocated to such Account portion and such amounts shall be forfeited on the
date he or she so separates from service with the Company.
6.4    Deduction of Forfeitures From Account. Any forfeiture of any portion of a
Participant’s Account under the provisions of the Plan shall be charged, as of
the date such forfeiture is deemed to be made under the other provisions of this
Plan, to such Account portion (or, in other words, deducted from the amounts
then allocated to such Account portion). Except as is otherwise provided under
administrative policies adopted by the Committee, any such forfeiture shall be
charged among all of the types of assumed investments applicable to such Account
portion, on a pro rata basis.
SECTION 7
DISTRIBUTIONS
7.1    General Distribution Rules for Deferred Basic Salary. Subject to the
following provisions of this section 7 and the other provisions of the Plan,
this subsection 7.1 concerns the rules for payment of the portion of the Account
of a Participant that is attributable to the amount of his or her Basic Salary
that is otherwise payable to the Participant for services performed in any
specific Plan Year but the receipt of which has been deferred by the Participant
under the Plan (for purposes of subsection 7.1(a) hereof, the “subject year’s
Basic Salary deferred amount”).
(a)    Initial Distribution Election as to Commencement Date and Form of
Payment.
(1)    Subject to the provisions of subsections 7.1(a)(2), (3), and (4) and
7.1(b) hereof and the subsections of section 7 hereof that follow subsection 7.3
hereof and to such administrative rules as the Committee may prescribe, the
Participant may, in the same deferral agreement by which he or she elects under
the Plan to defer the receipt of the subject year’s Basic Salary deferred
amount, elect that the portion of the Participant’s Account that is attributable
to the subject year’s Basic Salary deferred amount shall be paid by any of the
three payment methods described in subsection 7.1(a)(1)(A), (B), and (C) hereof.





--------------------------------------------------------------------------------





(A)    Payment Method 1 - Under the payment method described in this subsection
7.1(a)(1)(A) (for purposes of this subsection 7.1, “Payment Method 1”), the
portion of the Participant’s Account that is attributable to the subject year’s
Basic Salary deferred amount shall be paid in one lump sum payment as of the
date on which the Participant separates from service with the Company (or, if
the Participant is, on the date on which the Participant separates from service
with the Company, a Specified Employee, as of the date immediately following the
date which is six months after the date he or she separates from service with
the Company).
(B)    Payment Method 2 - Under the payment method described in this subsection
7.1(a)(1)(B) (for purposes of this subsection 7.1, “Payment Method 2”), the
portion of the Participant’s Account that is attributable to the subject year’s
Basic Salary deferred amount shall:
(x)    commence to be paid as of the first day of the first March that begins
after the end of the Plan Year in which the Participant separates from service
with the Company (or, if the Participant is, on the date on which the
Participant separates from service with the Company, a Specified Employee, the
later of the first day of the first March that begins after the end of the Plan
Year in which the Participant separates from service with the Company or the
date immediately following the date which is six months after the date he or she
separates from service with the Company); and
(y)    be paid in one lump sum payment or in annual payments over two to fifteen
years, as chosen by the Participant when he or she first elects or elected
Payment Method 2 to apply to any portion of his or her Account that is
attributable to an amount of the Participant’s Basic Salary the receipt of which
is deferred under the Plan.
(C)    Payment Method 3 - Under the payment method described in this subsection
7.1(a)(1)(C) (for purposes of this subsection 7.1, “Payment Method 3”), the
portion of the Participant’s Account that is attributable to the subject year’s
Basic Salary deferred amount shall:
(x)    commence to be paid as of the earlier of (i) the first day of the first
March that begins after the end of the Plan Year in which the Participant
separates from service with the Company (or, if the Participant is, on the date
on which the Participant separates from service with the Company, a Specified
Employee, the later of the first day of the first March that begins after the
end of the Plan Year in which the Participant separates from service with the
Company or the date immediately following the date which is six months after the
date he or she separates from service with the Company) or (ii) subject to the
provisions of subsection 7.1(a)(2)(C) hereof, any fixed date (for purposes of
this subsection 7.1, “a Payment Method 3 initial fixed commencement date”), as
chosen by the Participant when he or she first elects Payment Method 3 to apply
to the portion of his or her Account that is attributable to the subject year’s
Basic Salary deferred amount; and


(y)    be paid in one lump sum payment or in annual payments over two to five
years, as chosen by the Participant when he or she first elects or elected
Payment Method 3 with the same initial fixed commencement date to apply to any
portion of his or her Account that is attributable to an amount of the
Participant’s Basic Salary the receipt of which is deferred under the Plan.
(2)    Notwithstanding any of the provisions of subsection 7.1(a)(1) hereof but
subject to the provisions of subsection 7.1(b) hereof and the subsections of
section 7 hereof that follow subsection 7.3 hereof, the following payment method
election restrictions or conditions shall apply to the payment of the portion of
the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount.







--------------------------------------------------------------------------------





(A)    The Participant may not elect Payment Method 1 for payment of the portion
of the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount if he or she has elected (or under subsection
7.1(a)(2)(D) hereof has been deemed to have elected) Payment Method 2 for
payment of the portion of the Participant’s Account that is attributable to an
amount of the Participant’s Basic Salary the receipt of which was deferred under
the Plan for any Plan Year that was earlier than the Plan Year with respect to
which the subject year’s Basic Salary deferred amount is deferred.


(B)    The Participant may not elect Payment Method 2 for payment of the portion
of the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount if he or she has elected Payment Method 1 for payment of
the portion of the Participant’s Account that is attributable to an amount of
the Participant’s Basic Salary the receipt of which was deferred under the Plan
for any Plan Year that was earlier than the Plan Year with respect to which the
subject year’s Basic Salary deferred amount is deferred
.
(C)    The Participant may not elect Payment Method 3 for payment of the portion
of the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount unless the elected Payment Method 3 initial fixed
commencement date is no earlier than the first day of the first March that
begins after the end of the Plan Year in which occurs the fifth annual
anniversary of the date on which the first credit of the subject year’s Basic
Salary deferred amount is made to the Participant’s Account and (ii) does not
cause the Participant to have more than three different Payment Method 3 initial
fixed commencements dates applicable to the entire portion of his or her Account
that is payable under Payment Method 3.
(D)    In the event the Participant fails in the applicable deferral form to
make any payment method election at all for payment of the portion of the
Participant’s Account that is attributable to the subject year’s Basic Salary
deferred amount and he or she has never elected (or under this subsection
previously been deemed to have elected) either Payment Method 1 or Payment
Method 2 for payment of the portion of the Participant’s Account that is
attributable to an amount of the Participant’s Basic Salary the receipt of which
was deferred under the Plan for any Plan Year that was earlier than the Plan
Year with respect to which the subject year’s Basic Salary deferred amount is
deferred, then he or she shall be deemed for all purposes of this subsection 7.1
to have elected Payment Method 2 (and to have chosen under such method that
payment will be made in one lump sum payment) for payment of the portion of the
Participant’s Account that is attributable to the subject year’s Basic Salary
deferred amount.


(E)    In the event the Participant fails in the applicable deferral form to
make any payment method election at all for payment of the portion of the
Participant’s Account that is attributable to the subject year’s Basic Salary
deferred amount but he or she has elected (or under subsection 7.1(a)(2)(D)
hereof has been deemed to have elected) either Payment Method 1 or Payment
Method 2 for payment of the portion of the Participant’s Account that is
attributable to an amount of the Participant’s Basic Salary the receipt of which
was deferred under the Plan for any Plan Year that was earlier than the Plan
Year with respect to which the subject year’s Basic Salary deferred amount is
deferred, then he or she shall be deemed for all purposes of this subsection 7.1
to have elected the same payment method for payment of the portion of the
Participant’s Account that is attributable to the subject year’s Basic Salary
deferred amount.
(3)    If the Participant elects to receive the portion of the Participant’s
Account that is attributable to the subject year’s Basic Salary deferred amount
under any payment method that provides for annual installments of two or more
payments, then (i) the date as of which the first annual installment payment is
to be made shall be determined under the provisions of subsection 7.1(a)(1)
hereof that describe such payment method, (ii) the date as of which any annual
installment payment other than the first annual installment payment is to be
made shall be an annual anniversary of the date as of which the first annual





--------------------------------------------------------------------------------





installment payment is to be made, and (iii) the amount of each installment
payment shall be equal to the quotient obtained by dividing the amount allocated
to the portion of the Participant’s Account that is attributable to the subject
year’s Basic Salary deferred amount as of the date of such installment payment
by the number of installment payments still to be made to the Participant under
the applicable payment method (including the subject installment payment).
(4)    Notwithstanding any of the foregoing provisions of this subsection
7.1(a), if any portion of the subject year’s Basic Salary deferred amount is
credited under the terms of the Plan to the Participant’s Account as of a date
that is later than the latest date as of which a payment of the subject year’s
Basic Salary deferred amount is to be made under the foregoing provisions of
this subsection 7.1(a), then such portion of the subject year’s Basic Salary
deferred amount shall be paid as of the date as of which such portion is
credited under the terms of the Plan to the Participant’s Account.
(b)    Subsequent Distribution Elections as to Commencement Date and Form of
Payment.
(1)    If the Participant previously has elected under subsection 7.1(a) hereof
to have any portion of his or her Account that is attributable to the amount of
his or her Basic Salary that is earned in one or more specific Plan Years and
the receipt of which has been deferred by the Participant under the Plan paid
under Payment Method 1, he or she may, by completing a subsequent payment
agreement and filing such agreement with a Plan representative not less than
twelve months before the date on which he or she separates from service with the
Company, elect to have Payment Method 1 be deemed for purposes of the
Participant to be a payment method under which the entire portion of the
Participant’s Account that is payable under Payment Method 1:
(A)     commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and
(B)    is paid in annual payments over two to fifteen years (as chosen by the
Participant when he or she elects to change the payment method represented as
Payment Method 1).
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the date on which the Participant separates from service
with the Company occur prior to the expiration of such twelve month period).
(2)    If the Participant previously has elected under subsection 7.1(a) hereof
to have any portion of his or her Account that is attributable to the amount of
his or her Basic Salary that is earned in one or more specific Plan Years and
the receipt of which has been deferred by the Participant under the Plan paid
under Payment Method 2, he or she may, by completing a subsequent payment
agreement and filing such agreement with a Plan representative not less than
twelve months before the first day of the first March that begins after the end
of the Plan Year in which the Participant separates from service with the
Company, elect to have Payment Method 2 be deemed for purposes of the
Participant to be a payment method under which the entire portion of the
Participant’s Account that is payable under Payment Method 2:
(A)     commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and
(B)    is paid in one lump sum payment or in annual payments over two to fifteen
years (as chosen by the Participant when he or she elects to change the payment
method represented





--------------------------------------------------------------------------------





as Payment Method 2), provided that the number of annual payments to be made
under the changed Payment Method 2 is different than the number of annual
payments that were to be made under Payment Method 2 as in effect for the
Participant before the change.
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the first day of the first March that begins after the end
of the Plan Year in which the Participant separates from service with the
Company occur prior to the expiration of such twelve month period).
(3)    If the Participant previously has elected under subsection 7.1(a) hereof
to have any portion of his or her Account that is attributable to the amount of
his or her Basic Salary that is earned in one or more specific Plan Years and
the receipt of which has been deferred by the Participant under the Plan paid
under Payment Method 3, he or she may, by completing a subsequent payment
agreement and filing such agreement with a Plan representative not less than
twelve months before an applicable Payment Method 3 initial fixed commencement
date, elect to have Payment Method 3 be deemed, for purposes of the entire
portion of the Participant’s Account that is subject to such Payment Method 3
initial fixed commencement date, to be a payment method under which such
portion:
(A)    commences to be paid as of the earlier of (i) the first day of the first
March that begins after the end of the Plan Year in which the Participant
separates from service with the Company (or, if the Participant is, on the date
on which the Participant separates from service with the Company, a Specified
Employee, the later of the first day of the first March that begins after the
end of the Plan Year in which the Participant separates from service with the
Company or the date immediately following the date which is six months after the
date he or she separates from service with the Company) or (ii) any fixed date
that is specified by the Participant in his or her new election under this
subsection 7.1(b)(3) and that is no earlier than the first day of the first
March that occurs on or after the fifth annual anniversary of the applicable
Payment Method 3 initial fixed commencement date; and
(B)    is paid in one lump sum payment or in annual payments over two to five
years (as chosen by the Participant when he or she elects to change the payment
method represented as Payment Method 3 with respect to the portion of the
Participant’s Account that is subject to the applicable Payment Method 3 initial
fixed commencement date).
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the first day of the first March that begins after the end
of the Plan Year in which the Participant separates from service with the
Company occur prior to the expiration of such twelve month period).
7.2    General Distribution Rules for Deferred Incentive Award Payment. Subject
to the following provisions of this section 7 and the other provisions of the
Plan, this subsection 7.2 concerns the rules for payment of the portion of the
Account of a Participant that is attributable to the amount of his or her
Incentive Award Payment that is otherwise payable to the Participant for
services performed in the Fiscal Year that begins within any specific Plan Year
but the receipt of which has been deferred by the Participant under the Plan
(for purposes of this subsection 7.2, the “subject year’s Incentive Award
Payment deferred amount”). Payment of the subject year’s Incentive Award Payment
deferred amount shall be determined pursuant to the provisions of subsection 7.1
hereof in their entirety, except that each reference to “Basic Salary” contained
in subsection 7.1 hereof (including each such reference that is part of a quoted
phrase) shall for purposes of this subsection 7.2 be deemed to be a reference to
“Incentive Award Payment.”





--------------------------------------------------------------------------------





7.3    General Distribution Rules for Company Match Amounts. Subject to the
following provisions of this section 7 and the other provisions of the Plan,
this subsection 7.3 concerns the rules for payment of the vested portion of the
Account of a Participant that is attributable to the amount of the Company match
amount that is credited to such Account for any specific Plan Year (for purposes
of subsection 7.3 hereof, the “subject year’s Company match deferred amount”).


(a)    Initial 2014 Distribution Payment Method.
(1)    When the Plan Year that begins on the Effective Date is the Plan Year for
which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, subject to the provisions of
subsections 7.3(a)(2) and (3) and 7.3(c) hereof and the subsections of section 7
hereof that follow this subsection 7.3 and to such administrative rules as the
Committee may prescribe, the portion of the Participant’s vested Account that is
attributable to the subject year’s Company match deferred amount shall be paid
in accordance with the payment method described in this subsection 7.3(a)(1)
(for purposes of this subsection 7.3, the “2014 Payment Method”). Under the 2014
Payment Method, such portion of the Participant’s vested Account shall:
(A)    commence to be paid as of the first day of the first March that begins
after the end of the Plan Year in which the Participant separates from service
with the Company (or, if the Participant is, on the date on which the
Participant separates from service with the Company, a Specified Employee, the
later of the first day of the first March that begins after the end of the Plan
Year in which the Participant separates from service with the Company or the
date immediately following the date which is six months after the date he or she
separates from service with the Company); and
(B)    be paid in one lump sum payment or in annual payments over two to fifteen
years, as chosen by the Participant by completing a payment agreement and filing
such agreement with a Plan representative before the start of the Plan Year that
begins on the Effective Date. In the event the Participant fails to complete or
file such a payment agreement before the start of such Plan Year, then he or she
shall be deemed for all purposes of this subsection 7.3(a)(1) to have chosen
under the 2014 Payment Method that payment will be made in one lump sum payment.
(2)    When the Plan Year that begins on the Effective Date is the Plan Year for
which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, if the Participant elects to receive
the portion of the Participant’s vested Account that is attributable to the
subject year’s Company match deferred amount in annual installments of two or
more payments (under the 2014 Payment Method), then (i) the date as of which the
first annual installment payment is to be made shall be determined under the
provisions of subsection 7.3(a)(1)(A) hereof, (ii) the date as of which any
annual installment payment other than the first annual installment payment is to
be made shall be an annual anniversary of the date as of which the first annual
installment payment is to be made, and (iii) the amount of each installment
payment shall be equal to the quotient obtained by dividing the amount allocated
to the portion of the Participant’s vested Account that is attributable to the
subject year’s Company match deferred amount as of the date of such installment
payment by the number of installment payments still to be made to the
Participant under the applicable payment method (including the subject
installment payment).
(3)    When the Plan Year that begins on the Effective Date is the Plan Year for
which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, notwithstanding any of the foregoing
provisions of this subsection 7.3(a), if any portion of the subject year’s
Company match deferred amount is credited under the terms of the Plan to the
Participant’s Account as of a date that is later than the latest date as of
which a payment of such portion would otherwise be made under the foregoing
provisions of this subsection 7.3(a) and the Participant is vested in such
portion, such





--------------------------------------------------------------------------------





portion shall be paid as of the date as of which such portion is credited under
the terms of the Plan to the Participant’s Account.
(b)    Initial Post-2014 Distribution Payment Method.
(1)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, subject to the provisions of
subsections 7.3(b)(2), (3), and (4) and 7.3(c) hereof and the subsections of
section 7 hereof that follow this subsection 7.3 and to such administrative
rules as the Committee may prescribe, the Participant may, by completing a
payment agreement and filing such agreement with a Plan representative before
the start of the Plan Year for which the subject year’s Company match deferred
amount is credited to his or her Account under the Plan, elect that the portion
of the Participant’s Account that is attributable to the subject year’s Company
match deferred amount shall be paid by either of the two payment methods
described in subsection 7.3(b)(1)(A) and (B) hereof.
(A)    Payment Method 1 - Under the payment method described in this subsection
7.3(b)(1)(A) (for purposes of this subsection 7.3, “Payment Method 1”), the
portion of the Participant’s Account that is attributable to the subject year’s
Company match deferred amount shall be paid in one lump sum payment as of the
date on which the Participant separates from service with the Company (or, if
the Participant is, on the date on which the Participant separates from service
with the Company, a Specified Employee, as of the date immediately following the
date which is six months after the date he or she separates from service with
the Company).
(B)    Payment Method 2 - Under the payment method described in this subsection
7.3(b)(1)(B) (for purposes of this subsection 7.3, “Payment Method 2”), the
portion of the Participant’s Account that is attributable to the subject year’s
Company match deferred amount shall:
(x)    commence to be paid as of the first day of the first March that begins
after the end of the Plan Year in which the Participant separates from service
with the Company (or, if the Participant is, on the date on which the
Participant separates from service with the Company, a Specified Employee, the
later of the first day of the first March that begins after the end of the Plan
Year in which the Participant separates from service with the Company or the
date immediately following the date which is six months after the date he or she
separates from service with the Company); and
(y)    be paid in one lump sum payment or in annual payments over two to fifteen
years, as chosen by the Participant when he or she elects (or under subsection
7.3(b)(2)(C) hereof is deemed to elect) Payment Method 2 to apply to the portion
of his or her Account that is attributable to the amount of the Participant’s
Company match deferred amount that was credited to the Participant’s Account for
any Plan Year that began on or after January 1, 2015.
(2)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, notwithstanding any of the
provisions of subsection 7.3(b)(1) hereof but subject to the provisions of
subsection 7.3(c) hereof and the subsections of section 7 hereof that follow
this subsection 7.3, the following payment method election restrictions or
conditions shall apply to the payment of the portion of the Participant’s
Account that is attributable to the subject year’s Company match deferred
amount.
(A)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then the Participant may not elect Payment
Method 1 for payment of the portion of the





--------------------------------------------------------------------------------





Participant’s Account that is attributable to the subject year’s Company match
deferred amount if he or she has elected (or under subsection 7.3(b)(2)(C)
hereof has been deemed to have elected) Payment Method 2 for payment of the
portion of the Participant’s Account that is attributable to the amount of the
Participant’s Company match amount that was credited to the Participant’s
Account for any Plan Year that both began on or after January 1, 2015 and was
earlier than the Plan Year with respect to which the subject year’s Company
match deferred amount is credited to the Participant’s Account.
(B)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then the Participant may not elect Payment
Method 2 for payment of the portion of the Participant’s Account that is
attributable to the subject year’s Company match deferred amount if he or she
has elected Payment Method 1 for payment of the portion of the Participant’s
Account that is attributable to the amount of the Participant’s Company match
amount that was credited to the Participant’s Account for any Plan Year that
both began on or after January 1, 2015 and was earlier than the Plan Year with
respect to which the subject year’s Company match deferred amount is credited to
the Participant’s Account.
(C)    When the Plan Year that begins on January 1, 2015 is the Plan Year for
which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, in the event the Participant fails
in the applicable payment agreement to make any payment method election at all
for payment of the portion of the Participant’s Account that is attributable to
the subject year’s Company match deferred amount, he or she shall be deemed for
all purposes of this subsection 7.3 to have elected Payment Method 2 (and to
have chosen under such method that payment will be made in one lump sum payment)
for payment of the portion of the Participant’s Account that is attributable to
the subject year’s Company match deferred amount.
(D)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, in the event the Participant fails
in the applicable payment agreement to make any payment method election at all
for payment of the portion of the Participant’s Account that is attributable to
the subject year’s Company match deferred amount and he or she has never elected
(or under subsection 7.3(b)(2)(C) hereof been deemed to have elected) a
distribution method with respect to a Company match amount credited to his or
her Account under the Plan for any Plan Year that both began on or after January
1, 2015 and was earlier than the Plan Year with respect to which the subject
year’s Company match deferred amount is credited to the Participant’s Account,
he or she shall be deemed for all purposes of this subsection 7.3 to have
elected Payment Method 2 (and to have chosen under such method that payment will
be made in one lump sum payment) for payment of the portion of the Participant’s
Account that is attributable to the subject year’s Company match deferred
amount.
(E)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, in the event the Participant fails
in the applicable payment agreement to make any payment method election at all
for payment of the portion of the Participant’s Account that is attributable to
the subject year’s Company match deferred amount and he or she has elected (or
under subsection 7.3(b)(2)(C) hereof has been deemed to have elected) either
Payment Method 1 or Payment Method 2 for payment of the portion of the
Participant’s Account that is attributable to a Company match amount that was
credited to the Participant’s Account for any Plan Year that both began on or
after January 1, 2015 and was earlier than the Plan Year with respect to which
the subject year’s Company match deferred amount is credited to the
Participant’s Account, he or she shall be deemed for all purposes of this
subsection 7.3 to have elected the same payment method for payment of the
portion of the Participant’s Account that is attributable to the subject year’s
Company match deferred amount.





--------------------------------------------------------------------------------





(3)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, if the Participant elects to receive
the portion of the Participant’s Account that is attributable to the subject
year’s Company match deferred amount in annual installments of two or more
payments (under any applicable payment method), then (i) the date as of which
the first annual installment payment is to be made shall be determined under the
provisions of subsection 7.3(b)(1) hereof that describe such payment method,
(ii) the date as of which any annual installment payment other than the first
annual installment payment is to be made shall be an annual anniversary of the
date as of which the first annual installment payment is to be made, and (iii)
the amount of each installment payment shall be equal to the quotient obtained
by dividing the amount allocated to the portion of the Participant’s Account
that is attributable to the subject year’s Company match deferred amount as of
the date of such installment payment by the number of installment payments still
to be made to the Participant under the applicable payment method (including the
subject installment payment).
(4)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, notwithstanding any of the foregoing
provisions of this subsection 7.3(b), if any portion of the subject year’s
Company match deferred amount is credited under the terms of the Plan to the
Participant’s Account as of a date that is later than the latest date as of
which a payment of such portion would otherwise be made under the foregoing
provisions of this subsection 7.3(b) and the Participant is vested in such
portion, such portion shall be paid as of the date as of which such portion is
credited under the terms of the Plan to the Participant’s Account.
(c)    Subsequent Distribution Elections as to Commencement Date and Form of
Payment.
(1)    If any portion of the Participant’s Account is attributable to the amount
of a Company match amount that is credited to his or her Account under the Plan
for the Plan Year that begins on the Effective Date and hence, pursuant to the
provisions of subsection 7.3(a) hereof, paid under the 2014 Payment Method, the
Participant may, by completing a subsequent payment agreement and filing such
agreement with a Plan representative not less than twelve months before the
first day of the first March that begins after the end of the Plan Year in which
the Participant separates from service with the Company, elect to have the 2014
Payment Method be deemed for purposes of the Participant to be a payment method
under which the entire portion of the Participant’s Account that is payable
under the 2014 Payment Method:
(A)     commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and
(B)    is paid in one lump sum payment or in annual payments over two to fifteen
years (as chosen by the Participant when he or she elects to change the payment
method represented as the 2014 Payment Method), provided that the number of
annual payments to be made under the changed 2014 Payment Method is different
than the number of annual payments that were to be made under 2014 Payment
Method as in effect for the Participant before the change.
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the first day of the first March that begins after the end
of the Plan Year in which the Participant separates from service with the
Company occur prior to the expiration of such twelve month period).





--------------------------------------------------------------------------------





(2)    If the Participant previously has elected under subsection 7.3(b) hereof
to have any portion of his or her Account that is attributable to the amount of
his or her Company match amount that is credited to his or her Account under the
Plan for one or more specific Plan Years that begin on or after January 1, 2015
paid under Payment Method 1, he or she may, by completing a subsequent payment
agreement and filing such agreement with a Plan representative not less than
twelve months before the date on which he or she separates from service with the
Company, elect to have Payment Method 1 be deemed for purposes of the
Participant to be a payment method under which the entire portion of the
Participant’s Account that is payable under Payment Method 1:
(A)    commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and
(B)    is paid in annual payments over two to fifteen years (as chosen by the
Participant when he or she elects to change the payment method represented as
Payment Method 1).
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the date on which the Participant separates from service
with the Company occur prior to the expiration of such twelve month period).
(3)    If the Participant previously has elected (or been deemed to have
elected) under subsection 7.3(b) hereof to have any portion of his or her
Account that is attributable to the amount of his or her Company match amount
that is credited to his or her Account under the Plan for one or more specific
Plan Years that begin on or after January 1, 2015 paid under Payment Method 2,
he or she may, by completing a subsequent payment agreement and filing such
agreement with a Plan representative not less than twelve months before the
first day of the first March that begins after the end of the Plan Year in which
the Participant separates from service with the Company, elect to have Payment
Method 2 be deemed for purposes of the Participant to be a payment method under
which the entire portion of the Participant’s Account that is payable under
Payment Method 2:
(A)    commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and
(B)    is paid in one lump sum payment or in annual payments over two to fifteen
years (as chosen by the Participant when he or she elects to change the payment
method represented as Payment Method 2), provided that the number of annual
payments to be made under the changed Payment Method 2 is different than the
number of annual payments that were to be made under Payment Method 2 as in
effect for the Participant before the change.
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the first day of the first March that begins after the end
of the Plan Year in which the Participant separates from service with the
Company occur prior to the expiration of such twelve month period).
(d)     Mid-Year Entry Distribution Payment Method.
(1)    Notwithstanding the foregoing provisions of this subsection 7.3 or any
other provision of the Plan, with respect to a Participant who becomes newly
eligible to participate in the Plan as of the first day of a calendar quarter
that falls in a Plan Year under the provisions of subsection 3.2 hereof





--------------------------------------------------------------------------------





(without regard to subsection 3.2(c) hereof) and when such Plan Year begins on
or after January 1, 2015 and is the Plan Year for which the subject year’s
Company match deferred amount is credited to the Participant’s Account under the
Plan, then, the subject year’s Company match deferred amount shall be paid in
one lump sum payment as of the first day of the first March that begins after
the end of the Plan Year in which the Participant separates from service with
the Company (or, if the Participant is, on the date on which the Participant
separates from service with the Company, a Specified Employee, the later of the
first day of the first March that begins after the end of the Plan Year in which
the Participant separates from service with the Company or the date immediately
following the date which is six months after the date he or she separates from
service with the Company). The Participant may not make any subsequent change to
the distribution method provided for in the immediately preceding sentence and
such distribution method has no effect on the distribution rules that apply
under the foregoing provisions of this subsection 7.3 to the vested portion of
the Account of the Participant that is attributable to the amount of the Company
match amount that is credited to his or her Account for any other Plan Year.
(2)    Notwithstanding the foregoing provisions of this subsection 7.3(d) or any
other provision of the Plan, if any portion of the subject year’s Company match
deferred amount is credited under the terms of the Plan to the Participant’s
Account as of a date that is later than the date as of which a payment of such
portion would otherwise be made under the foregoing provisions of this
subsection 7.3(d) and the Participant is vested in such portion, such portion
shall be paid as of the date as of which such portion is credited under the
terms of the Plan to the Participant’s Account.
7.4    Accelerated Distribution. The time or schedule of any payment due under
the Plan shall not be accelerated excepted as permitted in regulations and
administrative guidance issued under Section 409A of the Code. Consistent with
the immediately preceding sentence, the following paragraphs of this subsection
7.4 apply to the distribution of certain small balances under the Plan.
(a)    Accelerated Distribution of Small Amounts. Notwithstanding the provisions
of subsections 7.1, 7.2, and 7.3 hereof, if the vested balance of the
Participant’s entire Account is less than $15,000 as of the first day of the
first March that begins after the end of the Plan Year in which the Participant
separates from service with the Company (or, if the Participant is, on the date
on which the Participant separates from service with the Company, a Specified
Employee, the later of the first day of the first March that begins after the
end of the Plan Year in which the Participant separates from service with the
Company or the date immediately following the date which is six months after the
date he or she separates from service with the Company), then the vested balance
of the Participant’s entire interest in the Plan shall be paid in one lump sum
payment made as of such date and the Participant’s interest in the Plan shall
thereupon be completely ended.
(b)    Limited Cashouts Permitted. Notwithstanding any other provision of this
Section 7, the Company may elect, in its sole discretion and without the
Participant's consent (or the consent of the Participant’s Beneficiary, if
applicable), to cash-out the balance of a Participant’s subaccounts in
accordance with the provisions of this subsection 7.4(b).
(1)    Cash-out of Deferred Basic Salary and Incentive Award Payment Portion of
Account. The Company may elect, in its sole discretion and without the
Participant’s consent (or the consent of the Participant’s Beneficiary, if
applicable), to pay the portion of a Participant’s Account that is attributable
to deferred Basic Salary and Incentive Award Payments in one lump sum at any
time so long as (a) the Company’s exercise of discretion to cash-out such amount
is evidenced in writing no later than the date of such payment; (b) the payment
results in the termination and liquidation of (i) the Participant’s entire
interest





--------------------------------------------------------------------------------





in the Plan relating to Basic Salary and Incentive Award Payments and (ii) all
other amounts deferred under any under other plans or arrangements and required
to be aggregated with such amounts under Treasury Regulation Section
1.409A-1(c)(2); (c) the payment does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B); and (d) the payment does not violate the
provisions of subparagraph (3) below.
(2)    Cash-out of Company Match Portion of Account. The Company may elect, in
its sole discretion and without the Participant’s consent (or the consent of the
Participant’s Beneficiary, if applicable), to pay the vested portion of a
Participant’s Account that is attributable to Company match amounts in one lump
sum at any time so long as (a) the Company’s exercise of discretion to cash-out
such amount is evidenced in writing no later than the date of such payment; (b)
the payment results in the termination and liquidation of (i) the Participant’s
entire interest in the Plan relating to Company match amounts and (ii) all other
amounts deferred under any under other plans or arrangements and required to be
aggregated with such Company amounts under Treasury Regulation Section
1.409A-1(c)(2); (c) the payment does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B); and (d) the payment does not violate the
provisions of subparagraph (3) below.
(3)    Application of Cashout Rules to Specified Employees. Notwithstanding
subparagraphs (1) and (2) of this subsection 7.4(b), if a Participant separates
from service with the Company and is a Specified Employee on his or her date of
separation from service, no accelerated payment shall be made under this
subsection 7.4(b) to such Participant during the period beginning on his or her
date of separation from service and ending on the date that is six months after
such date of separation from service, except as permitted under Treasury
Regulation Section 1.409A-3(i)(2).
7.5    Specified Employees.
(a)    General Rules for Specified Employee Determinations. For purposes of the
provisions of subsections 7.1, 7.2, 7.3, and 7.4 hereof and all other provisions
of the Plan, a Participant shall be deemed to be a “Specified Employee” on each
and any day that occurs during any twelve month period that begins on an April 1
and ends on the next following March 31 (for purposes of this subsection 7.5,
the “subject period”) if, and only if, (i) on any day that occurs in the twelve
month period (for purposes of this subsection 7.5, the “identification period”)
that ends on the latest Identification Date that precedes the start of the
subject period any corporation or organization that is then an Employer or
Affiliate has stock which is publicly traded on an established securities market
(within the meaning of Section 1.897-1(m) of the Treasury Regulations) or
otherwise and (ii) the Participant meets either the criteria set forth in
subsection 7.5(a)(1) hereof or the criteria set forth in subsection 7.5(a)(2)
hereof.
(1)    The criteria under this subsection 7.5(a)(1) demands that the Participant
both (i) is an officer of any Employer or Affiliate on any day that occurs in
the identification period and (ii) he or she receives during the identification
period an aggregate amount of Compensation from the Employers and Affiliates
greater than $130,000 (as adjusted under Section 416(i) of the Code). For this
purpose and in accordance with the terms of Code Section 416(i) and the Treasury
Regulations issued under Section 416 of the Code, no more than 50 employees (or,
if less, the greater of three employees or 10% of the employees) of all of the
Employers and Affiliates shall be treated as officers.
(2)    The criteria under this subsection 7.5(a)(2) demands that the Participant
either: (i) is a 5% or more owner of any Employer or Affiliate on any day that
occurs in the identification period; or (ii) both is a 1% or more owner of any
Employer or Affiliate on any day that occurs in the identification period and
receives during the identification period an aggregate amount of Compensation
from the Employers and Affiliates greater than $150,000. For purposes of this
subsection 7.5(a)(2), a Participant is





--------------------------------------------------------------------------------





considered to own 5% or 1%, as the case may be, of any Employer or Affiliate if
he or she owns (or is considered as owning within the meaning of Code Section
318, except that subparagraph (C) of Code Section 318(a)(2) shall be applied by
substituting “5%” for “50%”) at least 5% or 1%, as the case may be, of either
the outstanding stock or the voting power of all stock of the Employer or
Affiliate (or, if the Employer or Affiliate is not a corporation, at least 5% or
1%, as the case may be, of the capital or profits interest in the Employer or
Affiliate).
(b)    Definitions of Terms Used in Specified Employee Determinations. For
purposes of this subsection 7.5, the following terms of this subsection 7.5(b)
shall have the meanings hereinafter set forth.
(1)    “Affiliate” means: (i) any member of an affiliated service group, within
the meaning of Section 414(m) of the Code, which includes an Employer; and (ii)
each other entity required to be aggregated with an Employer under Section
414(o) of the Code.
(2)    “Compensation” means, with respect to any Participant and for any
specified period, the Participant’s compensation for such period that is
received from the Employers and the Affiliates considered collectively and that
is determined under Section 1.415(c)-(2)(a) of the Treasury Regulations, applied
as if the Participant were not using any safe harbor provided in Section
1.415(c)-2(d) of the Treasury Regulations, were not using any of the special
timing rules of Section 1.415(c)-2(e) of the Treasury Regulations, and were not
using any of the special rules provided in Section 1.415(c)-2(g) of the Treasury
Regulations.
(3)    “Identification Date” means December 31. In this regard, Macy’s has
elected that December 31 serve as the identification date for purposes of
determining Specified Employees in accordance with the provisions of Section
1.409A-1(i) of the Treasury Regulations.
7.6    Special In-Service Distribution for Unforeseeable Emergency.
Notwithstanding any other provision of the Plan, a Participant may, by filing an
appropriate form with the Committee, elect to have any portion of the amounts
then allocated to his or her Account under the Plan distributed to him or her as
of any date (for purposes of this subsection 7.6, the “payment date”) that
occurs after such election is filed with the Committee because of an
unforeseeable emergency, even if the payment date precedes the date as of which
such portion of his or her Account would otherwise be paid under the foregoing
provisions of this section 7. A Participant may also, by filing an appropriate
form with the Committee, elect, because of an unforeseeable emergency, to cancel
and void in its entirety any election that he or she has in effect under the
provisions of subsection 4.1 hereof to defer the receipt of any amount of Basic
Salary or Incentive Award Payment that has not yet as of the payment date become
payable and free of any substantial risk of forfeiture, and any such election
shall be considered a request for a distribution for purposes of this subsection
7.6 that is made on the first date any such compensation has become payable and
free of any substantial risk of forfeiture.
(a)    Conditions For Approval of Unforeseeable Emergency Distribution Request.
Any distribution requested under this subsection 7.6 because of an unforeseeable
emergency shall be granted by the Committee if, and only if, the Committee
determines that the requested distribution meets all of the requirements set
forth in subsection 7.6(b) and (c) hereof.
(b)    Unforeseeable Emergency Reason Requirements for Distribution. Any
distribution which is requested by a Participant under this subsection 7.6
because of an unforeseeable emergency must be requested by the Participant and
certified by him or her to be on account of the Participant’s severe financial
hardship resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152 of the Code,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable





--------------------------------------------------------------------------------





circumstances as a result of events beyond the control of the Participant. The
need to pay for the funeral expenses of a spouse or dependent (as defined in
Section 152 of the Code, without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B)) of the Participant may also constitute an unforeseeable emergency for
purposes of this subsection 7.6. Written documentation of the reason for
requesting the distribution shall be required. Whether a distribution is
requested on account of an unforeseeable emergency shall be determined by the
Committee on the basis of all facts and circumstances. In no event shall an
unforeseeable emergency for purposes of this subsection 7.6 be deemed to exist
for any reason that would not constitute an unforeseeable emergency under the
provisions of Section 1.409A-3(i)(3) of the Treasury Regulations.
(c)    Financial Need Requirements for Distribution. Any distribution which is
requested by a Participant under this subsection 7.6 because of an unforeseeable
emergency must also be necessary to satisfy the need for the distribution. A
distribution shall be deemed necessary to satisfy such need if, and only if, the
conditions set forth in subsection 7.6(c)(1) and (2) hereof, and any other
conditions imposed by the Committee in its discretion, are met.
(1)    The Participant certifies and provides written evidence that the
distribution is not in excess of the amount of the financial need of the
Participant which has caused the Participant to request the distribution (taking
into account, if applicable, any additional compensation that will become
payable to the Participant by his or her canceling deferral elections under this
Plan in accordance with the second sentence of this subsection 7.6). The amount
of financial need of the Participant may include an amount permitted by the
Committee to cover federal, state, local, or foreign taxes which can reasonably
be anticipated to result to the Participant from the distribution.
(2)    The Participant certifies and provides written evidence (including, when
applicable, a financial statement) that he or she cannot relieve his or her need
for the distribution through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets, or by cessation of
deferrals under this Plan and other deferred compensation plans of the Company.
For purposes hereof, the Participant’s assets are deemed to include those assets
of the Participant’s spouse and minor children that are reasonably available to
the Participant.
(d)    Limitation Applicable to Specified Employees. Notwithstanding any of the
foregoing provisions of this subsection 7.6, if (i) a Participant elects a
distribution under this subsection 7.6 by reason of an unforeseeable emergency,
(ii) the date on which the Participant separates from service with the Company
precedes the date on which he or she makes such unforeseeable emergency
distribution election under this subsection 7.6, (iii) the Participant is a
Specified Employee on such separation from service date (as determined under the
provisions of subsection 7.5 hereof), and (iv) the Participant elects a payment
date under this subsection 7.6 that is earlier than the date immediately
following the date which is six months after such separation from service date,
then the Participant shall be deemed to have elected that such payment date
shall be the date immediately following the date which is six months after such
separation from service date.
7.7    Plan Payments Upon Participant’s Death.
(a)    General Rules for Payments Upon Participant’s Death. If, with respect to
any portion of a Participant’s Account, the Participant dies before the complete
payment of the Participant’s Account (whether the Participant’s death occurs
before any amounts allocated to such Account portion have begun to be paid under
subsection 7.1, 7.2, or 7.3 hereof or on or after the date as of which any
amounts allocated to such Account portion have begun to be paid under subsection
7.1, 7.2, or 7.3 hereof), then the Company shall make to the Participant’s
Beneficiary all payments of the amounts allocated to such Account portion that
would have been paid to the Participant after his or her death under the other
provisions of subsections





--------------------------------------------------------------------------------





7.1, 7.2, and 7.3 hereof had he or she not died (but had separated from service
with the Company no later than his or her date of death) and at the same times
and on the same schedules that would have applied had the Participant not died.
(b)    Credits After Participant’s Death. Notwithstanding any of the foregoing
provisions of this subsection 7.7, if any amount is credited to a Participant’s
Account under the terms of the Plan as of a date that is both after the
Participant’s death and after the latest date as of which a payment of the
Participant’s Account is to be made under the foregoing provisions of this
subsection 7.7, then, in the event the Participant is vested in the portion of
his or her Account that reflects such amount, such amount shall be paid to the
Participant’s Beneficiary as of the date as of which such amount is credited
under the terms of the Plan to the Participant’s Account.
7.8    Cash Form of Payment. Any payment made under the Plan to a Participant
(or a Participant’s Beneficiary) shall be made in cash.
7.9    Distributions for Payment of Taxes.
(a)    Distribution for FICA and Related Income Taxes.
(1)    Notwithstanding any other provision of the Plan, the Company shall have
the right (without notice to or approval by a Participant, his or her
Beneficiary, or any other person) to pay the Federal Insurance Contributions Act
(for purposes of this subsection 7.9(a), “FICA”) tax imposed under Code Sections
3101, 3121(a), and 3121(v)(2) on compensation deferred under the Plan with
respect to the Participant (for purposes of this subsection 7.9(a), the “FICA
amount”), plus (i) any income tax at source on wages imposed under Code Section
3401 or the corresponding withholding provisions of applicable state, local, or
foreign tax laws as a result of the payment of the FICA amount and (ii) any
additional income tax at source on wages attributable to the pyramiding Code
Section 3401 wages and taxes, from the compensation deferred under the Plan with
respect to the Participant (or from any amounts otherwise payable by the Company
to or on account of the Participant).
(2)    However, notwithstanding the foregoing, the total payment that is taken
under the provisions of this subsection 7.9(a) from the compensation deferred
under the Plan for the Participant must not exceed the aggregate of the FICA
amount and the income tax withholding related to the FICA amount.
(3)    Also, to the extent payments made in accordance with the provisions of
this subsection 7.9(a) are satisfied from the compensation deferred under the
Plan for the Participant, then the balance in the Participant’s Account shall
immediately be reduced by the amount of such payments and the amount of such
payments shall be deemed a distribution to the Participant, his or her
Beneficiary, or such other person, as the case may be.
(b)    Distributions for Benefit Payment Tax Withholding Requirements. Also
notwithstanding any other provision of the Plan, the Company shall have the
right (without notice to or approval by a Participant, his or her Beneficiary,
or any other person) to withhold from any amounts otherwise payable by the
Company to or on account of the Participant, or from any payment otherwise then
being made by the Company to the Participant, his or her Beneficiary, or any
other person by reason of the Plan, an amount which the Company determines is
sufficient to satisfy all federal, state, local, and foreign tax withholding
requirements that may apply with respect to such benefit payment made under the
Plan. To the extent such tax withholding requirements are satisfied from any
payment otherwise then being made by the Company to the Participant, his or her
Beneficiary, or any other person by reason of the Plan, the amount so





--------------------------------------------------------------------------------





withheld shall be deemed a distribution to the Participant, his or her
Beneficiary, or such other person, as the case may be.
7.10    Administrative Period To Make Payments.
(1)    The other provisions of this section 7 provide that any payment that is
made under the Plan shall occur “as of” a specific date and sometimes refer to
such a date as a “commencement date” or a “payment date.”
(2)    However, in accordance with the provisions of Section 1.409A-3(d) of the
Treasury Regulations and in order to permit a reasonable administrative period
for the Company to make payments required under the Plan, and notwithstanding
any other provision of this section 7 or any other provision of the Plan, any
payment that is made under the Plan to or with respect to a Participant may be
made (and shall still be deemed to have been made as of the specific date as of
which it is to be paid under the other provisions of the Plan as long as it is
made) within the 60 consecutive day period that begins on such specified date.
The Company alone shall have the discretion to determine, within such 60 day
period, the date as of which the payment is actually made.
7.11    Employer To Make Payment. Any payment with respect to a Participant’s
Account shall be the liability of and made by each Employer to the extent that
such payment is attributable to the credits made under section 4 hereof that
relate to or arise from service of the Participant as an Employee for that
entity. The determination of any Employer’s liability for any benefit payment
under the Plan to a Participant shall be made by the Committee.
7.12    Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage the person’s financial affairs may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select, and any such payment shall be
deemed to be payment for such person’s account and shall be a complete discharge
of all liability of the applicable Employer with respect to the amount so paid.
7.13    Deduction of Payments From Account. Any payment, including an annual
installment payment, of any portion of a Participant’s Account under the
provisions of the Plan shall be charged, as of the date such payment is deemed
to be made under the other provisions of this Plan, to such Account portion (or,
in other words, deducted from the amounts then allocated to such Account
portion). Except as is otherwise provided under administrative policies adopted
by the Committee, any such payment shall be charged among all of the types of
assumed investments applicable to such Account portion, on a pro rata basis.
SECTION 8
ADDITIONAL MAINTENANCE OF ACCOUNT RULES
8.1    Valuation. The balance of the Account of a Participant shall be
determined periodically (under procedures adopted by the Committee) to reflect
all amounts credited to the Account under the provisions of section 4 hereof
since the latest preceding date on which the Account balance was determined, any
assumed net investment gains and losses in the value of the Account’s assumed
investments under the provisions of section 5 hereof since the latest date on
which the Account balance was determined, and any forfeitures or payments under
the provisions of sections 6 and 7 hereof since the latest preceding date on
which the Account balance was determined.





--------------------------------------------------------------------------------





8.2    Account Statements. As soon as practical following the end of each Plan
Year, each Participant (or, in the event of his or her death, his or her
Beneficiary) shall be furnished a statement as of the last day of such Plan Year
showing the balance of the Participant’s Account, the total increases and
reductions made in the balance of such Account during such Plan Year, and, if
amounts allocated to such Account are assumed to have been invested in
securities, a description of such securities including the number of shares
assumed to have been purchased by the amounts allocated to such Account.
8.3    Account Balance. For purposes of the Plan, the amounts allocated to the
Account of a Participant (i.e., the balance of such Account) at any specific
time shall be deemed to be the net sum of amounts credited, charged, or
otherwise allocated to such Account at such time under the other provisions of
the Plan.
8.4    Cancellation of Account. The Account of a Participant shall be cancelled,
and the amount then allocated to such Account shall be reduced to zero, on the
date as of which the entire amount allocated to the Account at such time is
deemed to be paid to the Participant (or his or her Beneficiary under this Plan)
and/or forfeited under the other provisions of the Plan.
SECTION 9
ADMINISTRATION OF PLAN
9.1    Administrator of Plan. Macy’s shall be the administrator of the Plan.
However, the Plan shall be administered on behalf of Macy’s by the Committee.
The Committee shall be the Pension and Profit Sharing Committee of Macy’s,
unless and until the Board appoints a different committee to administer the
Plan.
9.2    Powers of Committee. The Committee, in connection with administering the
Plan, is authorized to make such rules and regulations as it may deem necessary
to carry out the provisions of the Plan and is given complete discretionary
authority to determine any person’s eligibility for benefits under the Plan, to
construe the terms of the Plan, and to decide any other matters pertaining to
the Plan’s administration. The Committee shall determine any question arising in
the administration, interpretation, and application of the Plan, which
determination shall be binding and conclusive on all persons (subject only to
the claims and appeal procedure provisions of subsection 9.7 hereof). The
Committee may correct errors, however arising, and, as far as possible, adjust
any benefit payments accordingly.
9.3    Actions of Committee.
(a)    Manner of Acting as Committee. The Committee shall act by a majority of
its members at the time in office, and any such action may be taken either by a
vote at a meeting or in writing without a meeting. The Committee may by such
majority action authorize any one or more of its members or any agent of it to
execute any document or documents or to take any other action, including the
exercise of discretion, on behalf of the Committee.
(b)    Appointment of Agents. The Committee may appoint or employ such counsel,
auditors, physicians, clerical help, actuaries, and/or any other agents as in
the Committee’s judgment may seem reasonable or necessary for the proper
administration of the Plan, and any agent it so employs may carry out any of the
responsibilities of the Committee that are delegated to him or her with the same
effect as if the Committee had acted directly. The Committee may provide for the
allocation of responsibilities for the operation of the Plan.





--------------------------------------------------------------------------------





(c)    Conflict of Interest of Committee Member. Any member of the Committee who
is also a Participant in the Plan shall not participate in any meeting,
discussion, or action of the Committee that specifically concerns his or her own
situation.
9.4    Compensation of Committee and Payment of Administrative Expenses. The
members of the Committee shall not receive any extra or special compensation for
serving as the administrative committee with respect to the Plan and, except as
required by law, no bond or other security need be required of them in such
capacity in any jurisdiction. All expenses of the administration of the Plan
shall be paid by the Company.
9.5    Limits on Liability. The Company shall hold each member of the Committee
harmless from any and all claims, losses, damages, expenses, and liabilities
arising from any act or omission of the member under or relating to the Plan,
other than any expenses or liabilities resulting from the member’s own gross
negligence or willful misconduct. The foregoing right of indemnification shall
be in addition to any other rights to which the members of the Committee may be
entitled as a matter of law.
9.6    Methods for Making Deferral or Other Agreement. The Committee may adopt
procedures so that any deferral or other agreement that may be entered into by a
Participant under the Plan may be made through (i) a written form prepared or
approved for this purpose by the Committee and filed with a Plan representative,
(ii) a communication to a Plan representative under a telephonic or electronic
system approved by the Committee, or (iii) under any other method approved by
the Committee, with the specific method or methods to be used to be chosen in
its discretion by the Committee. The Committee may choose different methods to
apply to Participants in different situations (e.g., requiring a written form to
be used for new Participants but a telephonic or electronic system to be used
for other Participants). Regardless of what agreement method is to be used for a
Participant, if the Participant properly enters into an agreement applicable to
the Plan or amends such an agreement under the method for doing so which applies
to him or her and the type of election he or she is making, for all other
provisions of the Plan he or she will be deemed to have “filed” with a Plan
representative such agreement or amendment on the day he or she completes all
steps required by such method to enter into such agreement or amendment.
9.7    Claims Procedures.
(a)    Initial Claim. If a Participant, a Participant’s Beneficiary, or any
other person claiming through a Participant has a dispute as to the failure of
the Plan to pay or provide a benefit, as to the amount of Plan benefit paid, or
as to any other matter involving the Plan, the person may file a claim for the
benefit or relief believed by the person to be due. Such claim must be provided
by written notice to the Committee. The Committee shall decide any claims made
pursuant to this subsection 9.7.
(b)    Rules If Initial Claim Is Denied. If a claim made pursuant to subsection
9.7(a) hereof is denied, in whole or in part, the Committee shall generally
furnish notice of the denial in writing to the claimant within 90 days (or, if a
Participant’s disability is material to the claim, 45 days) after receipt of the
claim by the Committee; except that if special circumstances require an
extension of time for processing the claim, the period in which the Committee is
to furnish the claimant written notice of the denial shall be extended for up to
an additional 90 days (or, if a Participant’s disability is material to the
claim, 30 days), and the Committee shall provide the claimant within the initial
90‑day (or 45-day) period a written notice indicating the reasons for the
extension and the date by which the Committee expects to render the final
decision.
(c)    Final Denial Notice. If a claim made pursuant to subsection 9.7(a) hereof
is denied, in whole or in part, the final notice of denial shall be written in a
manner designed to be understood by the





--------------------------------------------------------------------------------





claimant and set forth (i) the specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and (iv) information as to the steps to be taken if the claimant
wishes to appeal such denial of his or her claim, including the time limits
applicable to making a request for an appeal and, in the event the claim is one
for benefits under the Plan, a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on appeal.
(d)    Appeal of Denied Claim. Any claimant who has a claim denied under
subsection 9.7(a), (b), and (c) hereof may appeal the denied claim to the
Committee. Such an appeal must, in order to be considered, be filed by written
notice to the Committee within 60 days (or, if a Participant’s disability is
material to the claim, 180 days) of the receipt by the claimant of a written
notice of the denial of his or her initial claim.
(1)    If any appeal is filed in accordance with such rules, the claimant (i)
shall be given, upon request and free of charge, reasonable access to and copies
of all documents, records, and other information relevant to the claim and (ii)
shall be provided the opportunity to submit written comments, documents,
records, and other information relating to the claim.
(2)    A formal hearing may be allowed in its discretion by the Committee but is
not required.
(e)    Appeal Process. Upon any appeal of a denied claim, the Committee shall
provide a full and fair review of the subject claim, taking into account all
comments, documents, records, and other information submitted by the claimant
(without regard to whether such information was submitted or considered in the
initial benefit determination of the claim), and generally decide the appeal
within 60 days (or, if a Participant’s disability is material to the claim, 45
days) after the filing of the appeal; except that if special circumstances
require an extension of time for processing the appeal, the period in which the
appeal is to be decided may be extended for up to an additional 60 days (or, if
a Participant’s disability is material to the claim, 45 days) and the Committee
shall provide the claimant written notice of the extension prior to the end of
the initial period. However, if the decision on the appeal is extended due to
the claimant’s failure to submit information necessary to decide the appeal, the
period for making the decision on the appeal shall be tolled from the date on
which the notification of the extension is sent until the date on which the
claimant responds to the request for additional information.
(f)    Appeal Decision Notice If Appeal Is Denied. If an appeal of a denied
claim is denied, the decision on appeal shall (i) be set forth in a writing
designed to be understood by the claimant, (ii) specify the reasons for the
decision and references to pertinent provisions of this Plan on which the
decision is based, and (iii) contain statements that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claim and, in the
event the appeal involves a claim for benefits under the Plan, of the claimant’s
right to bring a civil action under Section 502(a) of ERISA. The decision on
appeal shall generally be furnished to the claimant by the Committee within the
applicable appeal period that is described above.
(g)    Special Disability Claims and Appeal Rules. In the event a Participant’s
disability is material to a claim or an appeal of a denied claim made under this
subsection 9.7, the following provisions of this subsection 9.7(g) shall also
apply to such claim or appeal, notwithstanding any other provisions set forth in
this subsection 9.7.





--------------------------------------------------------------------------------





(1)    If a Participant’s disability is material to a claim or an appeal of a
denied claim made under this subsection 9.7, then the written notice as to any
denial of the initial claim or the appeal, as appropriate, shall to the extent
applicable include the information described in subsection 9.7(g)(1)(A) and (B)
hereof.
(A)    If an internal rule, guideline, protocol, or other similar criterion (for
purposes of this subsection 9.7(g)(1)(A) and collectively, a “rule”) was relied
upon in making an adverse determination on the initial claim or on the appeal,
then the applicable written notice (as to the denial of the initial claim or the
appeal) shall contain either the specific rule or a statement that such rule was
relied upon in making the adverse determination or the decision and that a copy
of that rule will be provided to the claimant free of charge upon request.
(B)    In addition, if an adverse determination on the initial claim or on the
appeal is based on a medical necessity or experimental treatment or similar
exclusion or limit, then the applicable written notice (as to the denial of the
initial claim or as to the decision on the appeal) shall contain either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Participant’s medical circumstances, or a
statement that such explanation will be provided to the claimant free of charge
upon request.
(2)    Further, if a Participant’s disability is material to an appeal of a
denied claim made under this subsection 9.7, then:
(A)    the claim shall be reviewed on the appeal without deference to the
initial adverse benefit determination and the review shall be conducted by an
appropriate fiduciary of the Plan who is neither the individual who made the
initial adverse benefit determination that is the subject of the appeal nor the
subordinate of such individual;
(B)    in the event the initial adverse benefit determination was based in whole
or part on medical judgment, an appropriate Plan fiduciary shall, in considering
such medical judgment under the appeal, consult with a health care professional
who has appropriate training and experience in the field of medicine involved in
the medical judgment (and who is neither an individual who was consulted in
connection with the initial adverse benefit determination that is the subject of
the appeal nor the subordinate of any such individual); and
(C)    any medical or vocational experts whose advice was obtained on behalf of
the Plan in connection with the initial adverse benefit determination shall be
identified, without regard to whether the advice was relied upon in making the
benefit determination.
(h)    Miscellaneous Claims Procedure Rules. A claimant may appoint a
representative to act on his or her behalf in making or pursuing a claim or an
appeal of a claim. In addition, the Committee may prescribe additional rules
which are consistent with the other provisions of this subsection 9.7 in order
to carry out the claim procedures of this Plan.
SECTION 10
FUNDING OBLIGATION
10.1    General Rule for Source of Benefits. Except as is otherwise provided
herein, any payment of any benefit provided under the Plan to or on account of a
Participant shall be made from the general assets of the Employer or Employers
which are liable for such payment (under the provisions of subsection 7.11





--------------------------------------------------------------------------------





hereof). Notwithstanding any other provision of the Plan, neither the
Participant, his or her Beneficiary, nor any other person claiming through the
Participant shall have any right or claim to any payment of the benefit to be
provided pursuant to the Plan which in any manner whatsoever is superior to or
different from the right or claim of a general and unsecured creditor of such
Employer or Employers.
10.2    “Rabbi” Trust. Notwithstanding the provisions of subsection 10.1 hereof,
Macy’s may, in its sole and absolute discretion, establish a trust (for purposes
of this subsection 10.2, the “Trust”) to which contributions may be made by an
Employer in order to fund the Employer’s obligations under the Plan. If, and
only if, Macy’s exercises its discretion to establish a Trust, the following
paragraphs of this subsection 10.2 shall apply (notwithstanding any other
provision of the Plan).
(a)    Grantor Trust Requirement. The part of the Trust attributable to any
Employer’s contributions to the Trust (for purposes of this subsection 10.2,
such Employer’s “Trust account”) shall be a “grantor” trust under the Code, in
that such Employer shall be treated as the grantor of such Employer’s Trust
account within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code.
(b)    Creditors Rights Under Trust When Employer Insolvent. Any Employer’s
Trust account shall be subject to the claims of such Employer’s creditors in the
event of such Employer’s insolvency. For purposes hereof, an Employer shall be
considered “insolvent” if either (i) such Employer is unable to pay its debts as
they become due or (ii) such Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.
(c)    Contributions To Trust. Except as may otherwise be required by the terms
of the Trust itself, an Employer may make contributions to its Trust account for
the purposes of meeting its obligations under the Plan at any time, and in such
amounts, as such Employer determines in its discretion.
(d)    Payments From Trust. Any payment otherwise required to be made by an
Employer under the Plan shall be made by such Employer’s Trust account instead
of such Employer in the event that such Employer fails to make such payment
directly and such Employer’s Trust account then has sufficient assets to make
such payment, provided that such Employer is not then insolvent. If such
Employer becomes insolvent, however, then all assets of such Employer’s Trust
account shall be held for the benefit of such Employer’s creditors and payments
from such Employer’s Trust account shall cease or not begin, as the case may be.
(e)    Remaining Liability of Employer. Unless and except to the extent any
payment required to be made pursuant to the Plan by an Employer is made by such
Employer’s Trust account, the obligation to make such payment remains
exclusively that of such Employer.
(f)    Terms of Trust Incorporated. The terms of the Trust are hereby
incorporated by reference into the Plan. To the extent the terms of the Plan
conflict with the terms of the Trust, the terms of the Trust shall control.
SECTION 11
AMENDMENT AND TERMINATION OF PLAN
11.1    Right and Procedure to Terminate Plan. Macy’s reserves the right to
terminate the Plan in its entirety.





--------------------------------------------------------------------------------





(a)    Procedure To Terminate Plan. The procedure for Macy’s to terminate the
Plan in its entirety is as follows. In order to completely terminate the Plan,
the Board shall adopt resolutions, pursuant and subject to the regulations or
by-laws of Macy’s and any applicable law, and either at a duly called meeting of
the Board or by a written consent in lieu of a meeting, to terminate the Plan.
Such resolutions shall set forth therein the effective date of the Plan’s
termination.
(b)    Effect of Termination of Plan. In the event the Board adopts resolutions
completely terminating the Plan, no further benefits may be paid after the
effective date of the Plan’s termination. Notwithstanding the foregoing, the
Plan’s termination shall not affect the payment (in accordance with the
provisions of the Plan) of the Plan’s benefits attributable to compensation the
deferral of which (i) has already been elected by a Participant or otherwise
required under the terms of this Plan, and (ii) cannot still be voided by the
Participant’s election or otherwise under the terms of Sections 1.409A-1 through
1.409A-6 of the Treasury Regulations, by the later of the effective date of the
Plan’s termination or the date such resolutions terminating the Plan are
adopted.
11.2    Amendment of Plan. Subject to the other provisions of this subsection
11.2, Macy’s may amend the Plan at any time and from time to time in any
respect; provided that no such amendment shall decrease the benefits
attributable to compensation the deferral of which (i) has already been elected
by a Participant or otherwise required under the terms of this Plan, and (ii)
cannot still be voided by the Participant’s election or otherwise under the
terms of Sections 1.409A-1 through 1.409A-6 of the Treasury Regulations, by the
later of the effective date of the amendment or the date the amendment is
adopted.
(a)    Procedure To Amend Plan. Subject to the provisions of subsection 11.2(b)
hereof, in order to amend the Plan, the Board shall adopt resolutions, pursuant
and subject to the regulations or by-laws of Macy’s and any applicable law, and
either at a duly called meeting of the Board or by a written consent in lieu of
a meeting, to amend the Plan. Such resolutions shall either (i) set forth the
express terms of the Plan amendment or (ii) simply set forth the nature of the
amendment and direct an officer of Macy’s to have prepared and to sign on behalf
of Macy’s the formal amendment to the Plan. In the latter case, such officer
shall have prepared and shall sign on behalf of Macy’s an amendment to the Plan
which is in accordance with such resolutions.
(b)    Alternative Procedure To Amend Plan. In addition to the procedure for
amending the Plan set forth in subsection 11.2(a) hereof, the Board may also
adopt resolutions, pursuant and subject to the regulations or by-laws of Macy’s
and any applicable law, and either at a duly called meeting of the Board or by a
written consent in lieu of a meeting, to delegate to any officer of Macy’s or to
the Committee the authority to amend the Plan.
(1)    Such resolutions may either grant the officer or the Committee broad
authority to amend the Plan in any manner the officer or the Committee deems
necessary or advisable or may limit the scope of amendments he, she, or it may
adopt, such as by limiting such amendments to matters related to the
administration of the Plan. In the event of any such delegation to amend the
Plan, the officer or the Committee to whom or which authority is delegated shall
amend the Plan by having prepared and signed on behalf of Macy’s an amendment to
the Plan which is within the scope of amendments which he, she, or it has
authority to adopt. Also, any such delegation to amend the Plan may be
terminated at any time by later resolutions adopted by the Board.
(2)    In the event of any such delegation to amend the Plan, and even while
such delegation remains in effect, the Board shall continue to retain its own
right to amend the Plan pursuant to the procedure set forth in subsection
11.2(a) hereof.





--------------------------------------------------------------------------------





SECTION 12
MISCELLANEOUS
12.1    Delegation. Except as is otherwise provided in sections 9 and 11 hereof,
any matter or thing to be done by Macy’s shall be done by its Board, except
that, from time to time, the Board by resolution may delegate to any person or
committee certain of its rights and duties hereunder. Any such delegation shall
be valid and binding on all persons, and the person or committee to whom or
which authority is delegated shall have full power to act in all matters so
delegated until the authority expires by its terms or is revoked by the Board,
as the case may be.
12.2    Non-Alienation of Benefits. Except to the extent required by applicable
law, no Participant or Beneficiary may alienate, commute, anticipate, assign,
pledge, encumber, transfer, or dispose of the right to receive the payments
required to be made by the Company hereunder, which payments and the right to
receive them are expressly declared to be nonassignable and nontransferable. In
the event of any attempt to alienate, commute, anticipate, assign, pledge,
encumber, transfer, or dispose of the right to receive the payments required to
be made by the Company hereunder, the Company shall have no further obligation
to make any payments otherwise required of it hereunder (except to the extent
required by applicable law).
12.3    No Spousal Rights. Nothing contained in the Plan shall give any spouse
or former spouse of a Participant any right to benefits under the Plan of the
types described in Code Sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).
12.4    Separation From Service. For all purposes of the Plan, a Participant
shall be deemed to have separated from service with the Company on the date he
or she dies, retires, or otherwise has a separation from service with the
Company’s controlled group. The following provisions of this subsection 12.4
shall apply in determining when a Participant has incurred a separation from
service with the Company’s controlled group.
(a)    Effect of Leave of Service.    The Participant’s service with the
Company’s controlled group shall be treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence where there is a reasonable expectation that the Participant will return
to perform services for the Company’s controlled group (but not beyond the later
of the date on which the leave has lasted for six months or the date on which
the Participant no longer retains a right of reemployment with the Company’s
controlled group under an applicable statute or by contract).
(b)    Determination of Separation From Service. For purposes of the Plan, a
separation from service of the Participant with the Company’s controlled group
as of any date shall be determined to have occurred when, under all facts and
circumstances, either (i) no further services will be performed by the
Participant for the Company’s controlled group after such date or (ii) the level
of bona fide services the Participant will perform for the Company’s controlled
group after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or as an independent contractor) by
the Participant for the Company’s controlled group over the immediately
preceding 36-month period (or the full period of the Participant’s service for
the Company’s controlled group if such period has been less than 36 months).
(c)    Controlled Group Definition. For purposes of this subsection 12.4, the
“Company’s controlled group” means, collectively, (i) each Employer and (ii)
each other corporation or other organization that is deemed to be a single
employer with an Employer under Section 414(b) or (c) of the Code (i.e., as part
of a controlled group of corporations that includes an Employer or under common
control with an





--------------------------------------------------------------------------------





Employer), provided that such Code sections will be applied and interpreted by
substituting “at least 50 percent” for each reference to “at least 80 percent”
that is contained in Code Section 1563(a)(1), (2), and (3) and in Section
1.414(c)-2 of the Treasury Regulations.
12.5    No Effect On Employment. The Plan is not a contract of employment, and
the terms of employment of any Participant shall not be affected in any way by
the Plan except as specifically provided in the Plan. The establishment of the
Plan shall not be construed as conferring any legal rights upon any Participant
for a continuation of employment, nor shall it interfere with the right of the
Company to discharge any Employee and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant in the
Plan. Each Participant (and any Beneficiary of or other person claiming through
the Participant) who may have or claim any right under the Plan shall be bound
by the terms of the Plan.
12.6    Applicable Law. The Plan shall be governed by applicable federal law
and, to the extent not preempted by applicable federal law, the laws of the
State of Ohio.
12.7    Separability of Provisions. If any provision of the Plan is held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.
12.8    Headings. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.
12.9    Counterparts. The Plan may be executed in any number of counterparts,
each of which shall be deemed an original. All counterparts shall constitute one
and the same instrument, which shall be sufficiently evidenced by any one
thereof.
12.10    Application of Code Section 409A. The Plan is intended to satisfy and
comply with all of the requirements of Section 409A of the Code and any Treasury
Regulations issued thereunder. The provisions of the Plan shall be interpreted
and administered in accordance with such intent.
IN ORDER TO EFFECT THE PROVISIONS OF THIS AMENDED AND RESTATED PLAN DOCUMENT,
Macy’s, Inc., the sponsor of the Plan, has caused its name to be subscribed to
this Plan document, to be amended and restated effective as of August 1, 2018.
MACY’S, INC.
By ________________________


Title _______________________


Date _______________________






4833-2673-5977.1







